EX107MAGELLANSEABIRD

[ex107magellanseabird001.jpg]
DATED 26 October 2012 MAGELLAN PETROLEUM (OFFSHORE) PTY LTD AND SEABIRD
EXPLORATION FZ-LLC AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES NT/P82
Bonaparte Basin, Timor Sea Offshore Northern Territory, Australia



--------------------------------------------------------------------------------



 
[ex107magellanseabird002.jpg]
REVISION HISTORY Rev. Date Description By Chkd App. Rev A 10th January 2012
First version FR Rev B 16 January 2012 Second draft MVC FR Rev C 8 October 2012
Third draft IDJ FR Rev D 13 October 2012 Fourth draft TT Rev E 16 October 2012
Fifth draft IDJ/MVC Rev F 26 October 2012 Sixth Draft - Final MB/MVC/TT FR
MVC/MB/TT Prepared for Magellan by: Enquest Pty Ltd Tel. +61 418 681 314 Fax +61
428 681 314 Email F.Renton@enquest.com.au



--------------------------------------------------------------------------------



 
[ex107magellanseabird003.jpg]
-1- AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES THIS AGREEMENT is made the
26th day of October 2012 BETWEEN MAGELLAN PETROLEUM (OFFSHORE) PTY LTD (ABN 40
105 292 644) of Level1, 167 Eagle Street, Brisbane, Queensland 4000 (the
"Company") of the one part; And SEABIRD EXPLORATION FZ-LLC (ABN 51 140 306 994)
of Media City Shatha Tower, PO BOX 500549, Dubai, United Arab Emirates (the
"Contractor") of the one part; WHEREAS A. The Company is engaged in the offshore
exploration in Petroleum Exploration Permit NT/P82 in the Bonaparte Basin and
wishes to engage the Contractor to perform the Services. B. The Contractor is
engaged in the business of, and is ready, willing and able to carry out, the
Services under this Agreement on the terms and conditions contained herein. NOW
IT IS AGREED AS FOLLOWS:- This agreement and the following Annexures attached
hereto (“Agreement”) contain the entire contract between the parties and
supersede and replace any oral or written communications between them relating
to the Services: Annexure A – Contract Summary Attachment 1 – Contractor
Supplied Items Attachment 2 – Contractor Supplied Personnel Attachment 3 –
Company Supplied Items Attachment 4 – Schedule of Rates Annexure B – Terms and
Conditions for Data Acquisition Services Annexure C – Compliance with Statutory
Regulations Annexure D – Acquisition Parameters and Quality Control Standards
Annexure E – Operations Map and Coordinates Annexure F - HSE Requirements Unless
otherwise stated, if there is any conflict between the abovementioned documents,
the order of precedence shall be as listed. NOTES: The Safety Management Plan
and the Environmental Management Plans are not included in this document. They
will be in accord with the contract and legislative and regulatory requirements
and will be developed jointly by the Contractor and Company to cover the
Contract period.



--------------------------------------------------------------------------------



 
[ex107magellanseabird004.jpg]




--------------------------------------------------------------------------------



 
[ex107magellanseabird005.jpg]
-3- ANNEXURE A AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES SUMMARY 1
SERVICES Acquisition of approximately 135 line kilometres of 2D seismic data and
195 square kilometres (full fold) 3D seismic data in the Bonaparte Basin,
offshore Northern Territory, Australia, at the locations as shown in Annexure E
of this Agreement. The map and coordinates shown in Annexure E are subject to
the final results of the migration aperture study. 2 TERM The Services shall
commence on or about the 6 December 2012, but no later than the 14 December
2012, as agreed between the Company and the Contractor. The services shall
terminate upon the earlier of the fulfilment of the Parties’ respective
obligations unless otherwise terminated as provided in the Agreement. 3 MODE The
Services shall be conducted 24 hours per day, 7 days per week, except as
otherwise directed by the Company. Acquisition will be most efficient whilst the
Survey vessel is able to maintain continuous production. 4 COMPLIANCE The
Contractor shall: 4.1 Provide the equipment and personnel listed in Attachments
1 and 2 of Annexure A 4.2 Comply with the terms and conditions contained in
Annexure B 4.3 Comply with statutory requirements as acknowledged in Annexure C
4.4 Comply with acquisition parameters and quality control standards in Annexure
D 4.5 Comply with the Contractor’s Project Plan for the Data Acquisition and the
relevant portions of the Contractor’s QHSE Management Systems 4.6 Comply with
the Company’s Environment Plan for the Data Acquisition and the relevant
portions of the Contractor’s QHSE Management Systems 5 REPORTS In addition to
the reports referred to in Clause 3.3 of Annexure B and section 4 of Annexure D,
the Contractor shall provide the following reports which shall be consistent
with the requirements of Part 7 Division 3 Subdivision 3.3 the the Offshore
Petroleum and Greenhouse Storage (Resource Management and Administration)
Regulations 2011: 5.1 Daily, weekly and monthly progress report of the Services
in the format as directed by the Company. 5.2 Final operations report including
comprehensive description of equipment used, system malfunctions, calibration
and test results and all pertinent geometric relations between echo sounder
transponders, sea level, positioning antennae, seismic sources and spread. Tape
channel identification, digital format information and the like, will be fully
documented. Schematic



--------------------------------------------------------------------------------



 
[ex107magellanseabird006.jpg]
-4- source array and spread diagram, summary of sea and weather conditions and
complete operational statistics will also be provided. 5.3 2 hard copies and 4
electronic copies of the final operations report on CDs, within 30 days of the
completion of the Services in the Contractor’s standard format. 6 DATA DELIVERY
The Contractor shall deliver the field tapes, observer’s reports and other
pertinent field data to the Company's address for notices as provided in Clause
13 of Annexure A or such other destination as the Company may direct. 7
PRE-PLOTS At least 2 weeks before the commencement of the Services, the
Contractor shall supply pre-plots of the program sail lines based on coordinates
supplied by the company for the Survey programs. These pre- plots shall be
provided digitally and in the form of maps and coordinate printouts, using the
geodetic reference system and mapping projection specified in Annexure D. 8
NAVIGATION DATA The Contractor shall ensure that navigation data shall be
recorded digitally. Post-plotted navigation data will be submitted within one
month of completion of the survey on a magnetic tape in UKOOA/SPS format as
defined in Annexure D. The post-plotted navigation data shall show the shot
point location relative to antenna location, centre of the source array and the
common mid-point between the source and nearest receiver, the centre of the
receiver array to the receiver location and the location of each gravity and
magnetic survey station. 9 CONTRACTOR’S BASE The Contractor's Base shall be
Dubai. 10 CONTRACTOR'S ITEMS The Contractor shall provide at its sole cost and
expense all Services and equipment, machinery, tools, spare parts, materials and
supplies necessary to efficiently perform the Services, including, without
limitation those items listed in Attachment 1 of Annexure A. Replenishment of
the Contractor's Items shall be carried out by the Contractor at its expense and
the Contractor shall be responsible for maintaining adequate stock levels. 11
CONTRACTOR'S PERSONNEL The Contractor shall provide at its sole cost and expense
all personnel necessary to perform the Services including, without limitation to
the foregoing, the personnel listed in Attachment 2 of Annexure A and as
requested by the Company. Adequate provision will be made for rotational leave
to ensure all positions are filled at all times with qualified and competent
personnel for the duration of the Operations. Additional personnel, if required
by the Company, will be provided at additional cost to the Company. All
personnel are to be certified to be trained in sea survival and helicopter
underwater evacuation to OPITO standard or equivalent. The Contractor must
provide an HSE training matrix of the crew to Company at least 2 weeks prior to
the start of Operations.



--------------------------------------------------------------------------------



 
[ex107magellanseabird007.jpg]
-5- 12 ITEMS TO BE FURNISHED BY THE COMPANY The Company will furnish and replace
as necessary, at its expense, the equipment, machinery, tools, supplies,
material and Services as specified in Attachment 3 of Annexure A. The Company
shall not be required to furnish anything not listed therein, except as
otherwise agreed in writing by the parties. 13 ADDRESSEES FOR NOTICES The
Company: Magellan Petroleum (Offshore) Pty Ltd Level 1, 167 Eagle Street
Brisbane, Qld 4000 Attention: Merv Cowie Title: Operations Director Facsimile:
+61 (7) 3224 1699 Email: mcowie@magpet.com.au & magadmin@magpet.com.au The
Contractor: Seabird Exploration FZ-LLC Media City Shatha Tower PO BOX 500549,
Dubai, United Arab Emirates Attention: _Kjell Mangeroy Facsimile: +971 4429 0544
Title: Vice President Business Development Email: kjell.mangeroy@sbexp.com 14
DESIGNATED REPRESENTATIVES: The Company: Company shall appoint a Quality Control
Supervisor as its Designated Representative pursuant to Clause 15.2 of Annexure
B, and shall advise Contractor in writing of the name of the Company’s
Designated Representative. Company may substitute its Designated Representative
at any time, but will give written notice to the Contractor of any changes.
Company shall, through its appointed Designated Representative, give such advice
and information as it deems necessary for the best conduct of the Operations.
All directions, instructions or requests given or made by the Company’s
Designated Representative shall be deemed to be the directions, instructions or
requests of Company. Company agrees that whatever operational problems may arise
may be discussed by Contractor with the Company’s Designated Representative and
any decision agreed to in writing by the Company’s Designated Representative
shall be binding upon Company. The Company’s Designated Representative will have
the right to stop Operations if the quality control standards set forth in this
Agreement, including Annexure D and the Safety Management Plan are not met. The
Company’s Designated Representative will have the right to suitably deviate or
terminate planned Survey lines and to reduce quality control standards if deemed
desirable operationally. It is acknowledged that the Company’s Designated
Representative shall not have authority to agree to any amendment or variation
of any terms or provisions of this Agreement or to waive any of the rights,
duties or liabilities of the Parties and no action of the Company’s Designated
Representative shall have such effect. The Contractor: Contractor shall appoint
a Quality Control Supervisor as its Designated Representative pursuant to Clause
15.2 of Annexure B, and shall advise Company in writing of the name of the
Contractor’s Designated Representative. Contractor may substitute its Designated
Representative by written notice to Company. The Company will have final
approval on all such substitutions.



--------------------------------------------------------------------------------



 
[ex107magellanseabird008.jpg]
-6- Contractor shall, through its appointed Designated Representative, give such
advice and information, as it deems necessary for the best conduct of the
Operations. All directions, instructions or requests given or made by the
Contractor’s Designated Representative shall be deemed to be the directions,
instructions or requests of Contractor. Contractor agrees that whatever
operational problems may arise may be discussed by Company with the Company’s
Designated Representative and any decision agreed to in writing by the
Contractor’s Designated Representative shall be binding upon Contractor. The
Contractor’s Designated Representative will have the responsibility to notify
the Company if the quality control standards set forth in this Agreement,
including Annexure D and the Safety Management Plan, are not met and shall
advise the Company's Designated Representative immediately the quality of the
data acquisition falls below the Quality Control Standards. 15 SPECIAL
CONDITIONS 15.1 COMMENCEMENT TIME The Commencement Time shall be the time the
Contractor achieves acceptable production on the first line following the
mobilisation of all of the Contractor’s items and personnel to Operations Area
and the Contractor is fully capable of performing the remainder of the Services,
as confirmed in writing by the Company’s Quality Control Supervisor. Should the
Contractor be in the Operations Area and unable to acquire data on the first
line for conditions as defined under Standby Rate in Section 3 of Attachment 4,
then this time shall be regarded as Standby Time. Following any such Standby
Time if, in the opinion of the Company, the Contractor is not capable of
performing the Services for reasons other than those defined as Standby Time or
equipment problems directly attributable to Standby Time then the Standby Time
shall be reduced by the length of the subsequent Downtime from the end of the
Standby Time until commencement of the Services. The Contractor shall adhere to
Part A. Standard Management Procedures of the EPBC Act Policy Statement 2.1 –
Interaction between offshore seismic exploration and whales (September 2008)
using the 2 km low power zone, which must be implemented during the seismic
survey operations to minimise impacts to whales.



--------------------------------------------------------------------------------



 
[ex107magellanseabird009.jpg]
-7- ATTACHMENT 1 CONTRACTOR SUPPLIED ITEMS 1 RECORDING VESSEL M/V "Voyager
Explorer" (Full details for the recording vessel be provided by Contractor)
Vessel Name Voyager Explorer Flag State Panama Port of Registry Panama Call Sign
3FTG9 IMO Number 9319052 Classification Society ABS Classification ID No.
05152281 Owners Koleth (S) PTE LTD / 1504998 100% Operators Seabird Exploration
FZ-LLC Where Built CHINA When Built 2005 Builders Name
JIANGSUZHENJIANGSHIPYARDCO.,LTD. Originally Built As PSV Last Major Upgrade 2006
Overall Length (LOA) 67.8m Beam (Max) 16m Draft (Max) 4.65m GRT
(National/International) 2943 tons GRT Canals (Panama/ Suez) - NRT
(National/International) 883 Tons NRT Canals (Panama/ Suez) - Lightship
Displacement 2331.4 Bollard Pull Capacity at 5 kts. 28 Tones Main Engines 2 x
Caterpillar 3516B, total 4200 hp Number of Propellers & Blades 2 x 4-blade,
variable pitch,2.60-m props,Kort nozzles Thrusters Bow 1 x Cummins 815 BHP @
1800 RPM Stern N/A Azimuth N/A Main Generator 3 x 350 kW, 415v-3-50hz Aux
Generator Emergency 1 x 78 KW, 415-3-50 Clean Power (UPS/GMDSS) 60Kva UPS
Seismic Incinerator (Garbage) 1 X Incinerator, 1 X Compactor Capacities Main
Engine Lube Oil 14 m3



--------------------------------------------------------------------------------



 
[ex107magellanseabird010.jpg]
-8- Cable Oil (Clean/Separated/Dirty) 22m3 Fuel Total/Useful 800.0 m3 Bunkering
Connections (Type/Locations) Inline and either side at sea bunker capacity Fuel
Consumption During Transit 10.0 cub.m per day @ 10 kts, Whilst Surveying 13
cub.m @ on seismic Cruising Speed 10 knots Cruising Range 19,000 nautical miles
Survey Endurance with Tendered Trailing Equipment 5 Weeks without resupply
Potable Water Capacity 157.0 cubic meters Maker Production 13.0 m3/day Reverse
Osmosis Desalination System Radars 1 X Furuno FAR-2137s, 1 X Furuno FAR-2127
Inmarsat Fleet 77 VSAT GIS/MTM 320Kbs C-Band Bridge Radios GMDSS station Furuno
RC1800-IT-E, areas A1, A2, A3 (VHF, MF, HF, Inmarsat C). UHF 8 – ICON UHF
Seismic VHF 1 x Sailor TT-3064A Maritime Telephone 8 x portable VHF, 1 x Sailor
RT-2048 VHF MF/HF GMDSS station Furuno RC1800-IT-E, areas A1, A2, A3 (VHF, MF,
HF, Inmarsat C). Aircraft Airband VHF Helicopter Beacon NDB, Call Sign EXYZ,
Frequency 300MHz Ship’s Navigation 2 x Furuno X and S band Gyro Compass 1 X
Anshutz STD-20 STD-22 (Vessel) Autopilot Robertson AP9MkIII & Robtrack STS500
Raytheon NP60 Fathometer Furuno FE - 700 (bridge), Simrad EA400 (Seismic) GPS
Receiver 1 x Furuno GP-90, 1 x Furuno GP-80 Speed Log Furuno DS-80 Weather
Facsimile Via GMDSS Station Navtex Receiver 1 x Furuno NX-500 / Furuno AIS
FA-100 ECDIS (Electronic Charting Display) 1 x Furuno Radio Direction Finder No,
only non-directional beacon for aircraft Emergency Communication GMDSS station
Furuno RC1800-IT-E, areas A1, A2, A3 (VHF, MF, HF, Inmarsat C). Total Berths 48
Conference/Training Rm. HeliDeck Waiting Room Air Draft (Max Antenna) 22m
Helideck NDB, Call Sign EXYZ, Frequency 300MHz; Kongsberg Helideck Monitor
System (HMS 100) Diameter D value = 20 Rating t = 9.3 Deck Markings Standard
CAP437



--------------------------------------------------------------------------------



 
[ex107magellanseabird011.jpg]
-9- Lifeboats N/A Lifeboat Radios 6x MDSS VHF, 2 x JOTRON SART Liferafts 4 x
Viking 25DK+ (4 x 25 pers), 1x6 pers Viking 6DK Lifejackets 108 pcs lifejackets
Survival Suits, thermo-insulated (Number, Manufacturer, Type) Lalizas, HYF - 54
pcs Working Suits, thermo-insulated (Number, Manufacturer, Type) Crewsaver – 8
pcs; Secumar – 10 pcs MOB 1x6 pers Viking 6DK Fire Detection & Alarm Systems
MINERVA T1016 Fire Main System Fixed CO2, Water spray systems, Fire main,
Portable foam extinguishers, Foam Over Seismic Reels Fire Pumps (Number,
Location, Type, Capacity) 2 x 65 m3/hour, 1 x 35 m3/hour Foam Fire Boxes Fire
Monitors (Number, Location) Two, Helipad Fire Fighting Equipment As per SOLAS +
helideck Fixed HiFog and CO2 for engine spaces, Foam for seismic reels, Foam
helideck Portable 4x SETS + 16x CYLYNDERS IOPP Equipment Approved SOPEP plan and
equipment as per SOLAS Sludge & Waste Oil Incinerator 1 x Atlas T50SL Bilge/Oily
Water Separator RWO SKIT10 Oily Water/Sludge Holding Tank Capacities 22m3 Oil
Spill Absorbent & Damage Control 1 x Main SOPEP station + smaller kits around
the vessel. Sewage Treatment Plant Hamworthy RT40 Deck Cranes & Freight
Elevators Cranes (Type, Location/Capacity) 2 x PLIMSOL 7ton located top deck
centre Freight Elevators N/A Certificates, Categories & Compliances ABS
Classification Machinery System YES Class Approved Maintenance System TM Master
v.2 (TEROMARINE) International Safety Management (ISM) Code Compliance YES
Safety Equipment Certificate YES Communication Equipment Class YES Official
Number 3FTG9 Safe Manning Certificate YES Contact Information Inmarsat
435348112@inmc.eik.com Telephone No. Captain: +47 5164 5675 PC: +47 5164 5677
Telex No. 435348112



--------------------------------------------------------------------------------



 
[ex107magellanseabird012.jpg]
-10- Fax No. +870 765 090 017 (Fleet 77) Norsat-Sea Link As per above
Telephone/Fax No. E-mail Addresses for Vessel mastervoyager@sbexp.com
pcvoyager@sbexp.com 2 SUPPORT/CHASE VESSEL (Full details for the support vessel
to be provided by Contractor) Vessel Name First Class Flag State Australia
Builder Geraldton Boat Builders Date 1995 Classification – M&H 4189
Classification - USL 2B 12 + 6 (max) Length overall 23.6 m Beam 5.5 m Design
draft 1.8 m Main engines X CAT c18 740 kw at 2,1000 RPM propulsoipn Twin Screw
Generator X Isuzu 30 kVa Full operating speed 25 knots @ 300 L/hr Cruising speed
20 knots @ 250 L/hr In poer consumption 100 L/day Cargo approx. 10 Tonne Clear
deck Approx 50 sq m Fuel 16,000 L Water 1,000 L & Desal @ 2,000 L/day Sewerage
1,000 L Hull Aluminium Monohull, Fendering on sides transom 5.5 m open Radio
Marine VHF & HF Radar Furuno Echo sounder Furuno Plotter Maxesa GPS 2 x Furuno
Auto pilot Saura AIS Furuno FA-50 Accommodation Galley, fully air-conditioned,
shower & toilet Berths 7 Miscellaneous equipment Medivac stretched, moon pool



--------------------------------------------------------------------------------



 
[ex107magellanseabird013.jpg]
-11- 3 TRANSPORT 3.1 The cost of all air transport of Contractor’s personnel,
equipment, spares, replacement parts and supplies, between completion of
mobilisation and start of demobilisation, unless otherwise provided by Company.
3.2 The cost of any sea transportation of Contractor’s personnel, equipment,
spares, replacement parts and supplies, between completion of mobilisation and
start of demobilisation, unless otherwise provided by Company. 4 MISCELLANEOUS
4.1 Maintenance, spares, replacement parts and supplies to operate Contractor
supplied items. 4.2 Any permits, licences, visas and like authorisations for the
Contractor to carry on business and its personnel to work in Australia. 4.3 All
Personnel Protective Equipment including life vests and any other requirements
such as sun hats, sunscreen, wetsuit boots, Polaroid sunglasses etc.



--------------------------------------------------------------------------------



 
[ex107magellanseabird014.jpg]
-12- ATTACHMENT 2 CONTRACTOR SUPPLIED PERSONNEL (Full details for the all crew
members to be provided by Contractor) MARINE CREW (Seismic Vessel) -
NAME/NATIONALITY CREW 1 & NAME/NATIONALITY CREW 2   MARINE CREW (Seismic Vessel)
NAME/NATIONALITY CREW 1 NAME/NATIONALITY CREW 2 Master Maksym Skrypny-Ukraine
Valerii Khytry- Ukraine Chief Mate Oleksandr Pipchenko-Ukraine Sergii
Koshterek-Ukraine Second Mate Andriy Savchuk-Ukraine Anatoly Adamovsky-Ukraine
Chief Engineer Oleksandr Chubko-Ukraine Oleksandr Chernenko-Ukraine First
Engineer not part of crew model not part of crew model Second Engineer Volodymyr
Mishchenko-Ukraine Sergiy Yablonsky-Ukraine Integrated Rating Eladio
Ayson-Filipino Roman Strypa-Ukraine Integrated Rating Reynaldo Conje-Filipino
Cermino Constantino-Filipino Integrated Rating Ievgenii Grigoryev-Ukraine Roman
Podkhalyuzin -Ukraine Integrated Rating Mykhaliv Mykola-Ukraine Ievgen
Skrypnyk-Ukraine Chief Cook Luis Medina-Filipino Dennis Arshykov-Ukraine Second
Cook Edgardo Ayson-Filipino Oleg Tymoshchuk-Ukraine Chief Steward Alberto
Arguilles-Filipino Iulia Parfenova-Ukraine Second Steward not part of crew model
not part of crew model SEISMIC CREW Party Manager Kenneth Davies-British Martin
Kenny-British Assistant Party Manager not part of crew model not part of crew
model Chief Observer Igor Zhigalov-Russian Michael Povey-British Shift Leader
Observer Iurii Tishkov-Russian Aleksei Zhigalov-Russian Shift Leader Observer
Vicente Miranda-Filipino Ilia Gai-Russian Observer Raqi Rosla-Malaysian Peter
Benedistkiy-Russian Observer Rhuari Coe-British Diosdado Primor-Filipino Chief
Gun Mechanic Sergey Grigoryev-Russian Mikhail Kokhovich-Russian Shift leader Gun
Mechanic Bradley Perry-British Alexey Popov--Russian Gun Mechanic Alex
Fityushchenko-Russian Petar Kolev-Bulgarian Gun Mechanic Robert Henzell-British
Valery Pozdnukhov-Russian Compressor Mechanic Dmytro Yurkevych-Ukraine
Kostyantyn Goncharuk-Ukraine Compressor Mechanic none none Chief Navigator
Vitaly Proskura-Ukraine Yury Avdeev-Russian Navigator Aleksei Kazakov-Russian
Michael Laletin Navigation QC Pascal Guillou-French Igor Kuraev
Technician/Safety Officer Colin Finnigan-American Mykhailo Shypkov Geophysicist/
QC Supervisor Nikolay Blokhin-Russian Chong Wee Chen-Malaysian Geophysicist
Alexander Tatsyuk-Russian Ivan Lukianov-Russian



--------------------------------------------------------------------------------



 
[ex107magellanseabird015.jpg]
-13-   MARINE CREW (Support Vessel) – TBA by Contractor Master
_________________________ _________________________ Chief Mate
_________________________ _________________________ Second Mate
_________________________ _________________________ Chief Engineer
_________________________ _________________________ First Engineer
_________________________ _________________________ Integrated Rating
_________________________ _________________________ Integrated Rating
_________________________ _________________________ Integrated Rating
_________________________ _________________________ Chief Cook
_________________________ _________________________ ONSHORE PERSONNEL Vessel
Supervisor/Administrator _________________________



--------------------------------------------------------------------------------



 
[ex107magellanseabird016.jpg]
-14- ATTACHMENT 3 COMPANY SUPPLIED ITEMS 1 OPERATIONS APPROVALS All governmental
approvals and permits necessary for the performance of the Services within the
Operations Area, but excluding those referred to in clause 1 of Attachment 4 to
Annexure A. 2 PROGRAM DATA 2.1 A complete description of the Surveys. 2.2 Maps
at a suitable scale. 2.3 Coordinates for 2D survey lines and 3D survey
boundaries referenced to the datum to be used for surveys. 3 ADDITIONAL SUPPORT
VESSELS AND PERSONNEL Any supplementary vessels and personnel required to
perform any safety and environmental functions specifically required in the
Operations Area.



--------------------------------------------------------------------------------



 
[ex107magellanseabird017.jpg]
-15- ATTACHMENT 4 SCHEDULE OF RATES 1 MOBILISATION/DEMOBILISATION The
mobilisation fee shall be invoiced at the Commencement Time. The demobilisation
fee shall be invoiced at the Termination Time. Mobilisation Fee US$600,000
Demobilisation Fee US$$300,000 These rates shall include provision of all
Contractor’s Items and Personnel and Services. This includes the following items
at no additional cost to Company: All costs associated with mobilisation and
demobilisation of the Contractor supplied items and personnel including all
agencies fees, customs duties or fees and permit fees associated with their
entry to and departure from the Operations Area. All time involved in required
pre-Survey calibrations of any nature. All costs including vessel time
associated with port clearance (in and out), including agencies fees, Labour fee
or any other expense incident to obtaining harbour clearance. The mobilisation
and demobilisation fees are based on this project being awarded as a standalone
project. - 2 DATA ACQUISITION RATES The following rates describe the
remuneration that will be paid to the Contractor for conducting the Services
over the Term. These rates shall include all Contractor’s Items and Personnel
and Services. This includes all of the following items at no additional cost to
Company: (a) The cost of all seismic supplies, all field tapes used to record
seismic and navigation data, all printer paper, echo sounder and seismic
sections. Such supplies shall be warranted to be new, first class and free from
defect. (b) All costs, other than those incurred during allowed equipment down
time, which may be sustained due to failure of any navigation system signals, or
recording or other equipment, or if anything falls below minimum quality control
standards. (c) All costs of post processed navigation tapes in UKOOA/SPS format
in the working datum. (d) All reporting costs (e) All costs associated with
Contractor’s survey vessel, and one support/chase vessel if required to conduct
the Operations, including mobilisation/demobilisation, rental, manning, fuel,
provisions, water, waste management, crew changes, spares replacement and
resupply, unless provided by Company.



--------------------------------------------------------------------------------



 
[ex107magellanseabird018.jpg]
-16- 2.1 3D Prime Acquisition Rates Rates will apply for all data acquisition
work where the Contractor meets all Quality Control Standards agreed for the
Work with the recording parameters defined. The hourly rate will apply to all
times when the vessel is recording seismic data on line or is on line change.
Data acquisition conducted east - west US$8,431 per Full Fold Square Kilometre
or US$ 7,285 per hour up to a maximum daily charge of US$174,735 per day Using 4
streamers at a separation of 100 metres The rates will not include: • Standby
time as defined below, when the standby rate will apply • Downtime, when no
charges will apply 2.2 3D Infill Acquisition Rates Rates will apply for all
infill data acquisition work where the Contractor meets all Quality Control
Standards agreed for the Work. The hourly rate will apply to all times when the
vessel is recording infill seismic data on line or is on line change Data
acquisition conducted east - west US$ 8,875 per Full Fold Square Kilometre or
US$7,285per hour up to a maximum daily charge of US$174,735 per day Using 4
streamers at a separation of 100 metres The rates will not include: • Standby
time as defined below, when the standby rate will apply • Downtime, when no
charges will apply



--------------------------------------------------------------------------------



 
[ex107magellanseabird019.jpg]
-17- 2.3 2D Prime Acquisition Rates Rates will apply for all data acquisition
work where the Contractor meets all Quality Control Standards agreed for the
Work with the recording parameters defined. The hourly rate will apply to all
times when the vessel is recording seismic data on line or is on line change.
US$ 1,016.66 per full fold Kilometre or US$6,595 per hour up to a maximum daily
charge of US$ 158,100 per day The rates will not include: • Standby time as
defined below, when the standby rate will apply • Downtime, when no charges will
apply 3 STANDBY RATE Standby Rate will apply in the following circumstances: a)
During time lost due to weather conditions, sea conditions or atmospheric
disturbances, always provided that this is the only reason that acquisition
cannot continue. Standby rate will also apply if environmental conditions
prevent the repair of trailing equipment. b) During time lost due to waiting on
tides or currents and their effect on streamer feather, provided such waiting is
at the specific request of Company’s Designated Representative, who may decide
what streamer feather is acceptable. c) During time lost due to third party
interference in the Operations Area, such as fishing, drilling, shipping,
military, seismic or similar activities, over which Contractor has no direct
control, inclusive of interruptions due to interference from other vessels at
sea, which may be in the form of unacceptable streamer coherent noise levels
and/or obstructions. d) During time lost due to fishing vessels, nets, traps,
buoys or lines obstructing the vessel or fouling or damaging the trailing
equipment or any other object or living creature fouling or damaging the
trailing equipment. e) During time lost while waiting on suitable environmental
conditions of any kind in order to allow Operations in shallow, or otherwise
dangerous, areas. f) During time spent scouting hazardous areas for obstructions
and/or adequate water depths, with the approval of Company Designated
Representative. h) During time lost due to the failure of Company to provide
personnel, instructions, program details, permits or services for which it is
responsible. i) During time lost due to restrictions imposed by Australian
Governmental or military agencies, provided Contractor has not caused the
restrictions to be imposed. e) During time spent changing from one streamer or
source configuration to another, if requested by Company. f) During time spent
recovering and deploying trailing equipment which is directly associated with
moving from one Operations Area to another. k) During time spent conducting any
experimental work, trials, repeat calibrations or non- geophysical operations at
Company’s request, or time spent moving the vessel at Company’s request for data
drops, personnel or equipment changes not scheduled by Contractor. l) During
time lost due to streamer damage or loss and resulting streamer repair, search
and re- ballasting time caused by collision with fixed subsurface obstructions,
unless the locations of such obstructions are notified to Contractor by Company
in writing before the incident. Company’s responsibility for payment is limited
to payment for time involved. Payment of such time charges does not infer or
imply any Company liability for damage to Contractor’s equipment, which will at
all times be the sole responsibility of the Contractor.



--------------------------------------------------------------------------------



 
[ex107magellanseabird020.jpg]
-18- m) During time lost as a result of the presence of cetaceans in the
Operations Area, causing cessation of acquisition in accordance with the
Environmental Assessment and Management Plan. n) When the vessel is in the
Operations area, ready to deploy trailing equipment, but cannot do so because of
weather conditions. o) While standing by for reasons of Force Majeure or any
suspension of Services at Company convenience. p) During time lost due to
absence of usable GPS navigation signals, attributable to reason other than
Contractor or their Subcontractors equipment breakdown, malfunction or operator
error. q) Time during which acquisition is interrupted due to growth of marine
life on the streamers (e.g., barnacle growth), inclusive of time cleaning the
streamers, provided that the Contractor, shall ensure on-going streamer cleaning
whenever possible during non-productive time. The Contractor shall ensure the
streamers are clean of marine growth on the Commencement Date. US$6,255per hour
up to a maximum daily charge of US$150,100 per day Any time not specifically
described under the above circumstances will be to the Contractor’s account.
However if Contractor downtime occurs just before a Standby Time situation,
Standby Rate shall apply from the time when the Contractor has demonstrated that
the Contractor’s seismic vessel and equipment meets specification required under
this Agreement or is fully functioning. 4 EXTRA ITEMS Data transmission charges
associated with QC or QA processing will be included in the costs for those
items and will not be chargeable as a separate item. 5 SUPPORT/CHASE VESSEL(S)
One support/chase vessel is included in the acquisition rates (capped at
US$12,000/day). In the event that additional vessels are required these will be
supplied on a reimbursable basis. 6 REIMBURSABLE ITEMS Additional goods, vessels
or third party services provided by Contractor pursuant to this Agreement shall
be acquired only with the prior written approval of the Company. Subject to the
provisions of item 3 of Attachment 3, the Contractor shall be paid at cost (plus
10% administration fee) by Company for providing the additional goods (including
fuel for the additional Vessel and support/chase vessel) or third party
services. 7. EARLIER TERMINATION If the work is terminated after signing the
contract and less than 20 days before the commencement, the Company shall pay
the Contractor the quoted Mob/Demob fees and 25% of the costs of the scheduled
work not performed.



--------------------------------------------------------------------------------



 
[ex107magellanseabird021.jpg]
-19- ANNEXURE B AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES TERMS AND
CONDITIONS 1. INTERPRETATION 1.1 Definitions In this Agreement the following
terms shall have the meaning set out in this Clause unless the context otherwise
implies or requires: "Agreement" means this document including any annexures,
attachments and schedules to it. "Commencement Time" means the time when
Contractor records the first acceptable shotpoint of data. "Contractor's Items"
means all items to be furnished by the Contractor pursuant to Clause 5.1
including those listed in Annexure A; "Designated Representative(s)" means the
person(s) designated pursuant to Clause 15.2; "US$” means United States dollars;
"Downtime" has the meaning ascribed in Clause 7.2.2; "Force Majeure" has the
meaning ascribed in Clause 13.1; “Normal Termination” means the time specified
in clause 2.3; "Parties" means the Company and the Contractor; "Services" means
all or any of the Services referred to in Clause 1 and Annexure A; "Standby
Time" means time during which the Standby Rate is payable; "Term" means the
period from the Commencement Time and continuing until Normal Termination or
earlier termination as provided herein; "Operations Area" means at or near to
the area at which the Services are to be performed; "Operations" means the
seismic data acquisition on the survey or surveys of the Company utilising the
Services; "Vessel" means any vessel used by the Contractor in conjunction with
the Services. 1.2 References Unless the context otherwise requires: References
to Annexures or Attachments are references to Annexures and Attachments of this
Agreement; references to a Clause by a number or a letter and a number are to
clauses of that number in that part of the Agreement in which the reference is
made unless otherwise stated; and plural includes the singular and vice versa.
1.3 Governing Law All questions arising out of this Agreement or its validity,
interpretations, performance or breach shall be governed by the laws of the
State of Queensland (as agreed by both parties) and the parties agree to submit
to the jurisdiction of the Courts of that State and Courts having jurisdiction
to hear appeals from Courts of that State. 1.4 Effect of Captions The captions
appearing in this Agreement are for convenience only, and are not to be used to
interpret the contents of their clauses. 1.5 Effect of Prior Agreements This
Agreement contains the entire agreement between the parties with respect to the
subject matter herein and no prior stipulation, agreement or understanding by
the parties or any of their representatives shall be of any effect.



--------------------------------------------------------------------------------



 
[ex107magellanseabird022.jpg]
-20- 1.6 Variations If during the continuance of the Agreement the Company or
the Contractor wishes to vary any provision in the Agreement by addition or
deletion, each party shall meet with a view to agreeing upon such variation but
such variation shall not be effective until it is recorded in writing and signed
by both the Company and the Contractor. 1.7 Effect of Waiver of Performance The
waiver of, or failure to, require the performance of any covenant or obligation
contained herein shall not be deemed to constitute a waiver of a similar later
breach. 1.8 Statutes Reference to any statute herein shall include a reference
to that statute as amended, modified or replaced and includes orders,
ordinances, regulations and rules and by-laws made under or pursuant thereto.
1.9 Severance Each of the terms and conditions of the Agreement shall be deemed
to be separate and several from the other of them and if any one or more thereof
are determined to be invalid or unenforceable by any Court of competent
jurisdiction, such determination and the consequential severance (if any) shall
not invalidate the rest of the Agreement which shall remain in full force and
effect as if such term and conditions had not been made a part thereof. 1.10
Costs of Obligation Unless otherwise provided for in this Contract, where in
this Contract any obligation is imposed upon or undertaken by any party the
costs of complying with that obligation shall be the responsibility of the party
assuming or undertaking the obligation. 2. TERM OF THE AGREEMENT 2.1 Duration
and Commencement Time This Agreement shall apply to all Services performed by
the Contractor for the Company during the Term commencing on the date and
continuing for a period so specified in Annexure A. The Company shall give the
Contractor notice to commence the Services and upon receipt of the notice from
the Company, the Contractor shall do all things necessary to commence the
Services by the date specified in the notice from the Company. 2.2 Duration of
the Services The Contractor shall complete the Services as described in the
Operations with all due diligence. 2.3 Normal Termination Time The Normal
Termination Time shall be the time when the last receiver group is recovered and
when the Operations are completed to the satisfaction of the Company, and the
crew is ready to demobilise or to depart the work area or to commence work for
another client. 2.4 Early Termination Without prejudice to any other rights at
law, this Agreement may be terminated prior to the Normal Termination Time as
follows:- 2.4.1 By the Company (without penalty to the Company): (a)
Immediately, in the event of failure by the Contractor to commence the Services
as directed by the Company as provided in Clause 2.1;



--------------------------------------------------------------------------------



 
[ex107magellanseabird023.jpg]
-21- (b) If the Contractor makes default in the performance or observance of any
obligation, term, condition or stipulation contained in this Agreement which the
Contractor is required to perform or observe, the Company may in addition to any
other rights or remedies it has at law, give the Contractor notice specifying
the default and requiring the Contractor to remedy the same at the Contractor's
expense. If within 3 days after such notice is given, the Contractor fails in
the opinion of the Company to so remedy or provide adequate assurance that the
default will be rectified and the Services satisfactorily completed, then the
Company may at any time thereafter by notice take the Services remaining to be
performed out of the hands of the Contractor or terminate this Agreement; (c) At
any time after the commencement time, provided that the Company gives not less
than 5 days written notice to the Contractor; (d) For reasons of Force Majeure
pursuant to Clause 13.4; or (e) Immediately in the event that a Receiver or
Manager is appointed to manage or control the affairs or assets of the
Contractor under any security or pursuant to any applicable law or if the
Contractor goes into liquidation or if proceedings are commenced for any of
those purposes. 2.4.2 By the Contractor if the Company defaults in the payment
of the Contractor's invoice by more than 30 day and for reasons of Force Majeure
pursuant to clause 13.4. 2.5 Consequences of Termination In the event of
termination pursuant to Clause 2.4.1: 2.5.1 The Contractor shall, on receipt of
the notice of termination: (a) perform only the Services specified in the
notice; (b) comply in all respects with any directions contained in the notice;
and (c) immediately give to the Company all deliverables (whether or not they
are completed) relating to the part of the Services to which the termination
applies and for which Contractor has received full payment from Company. 2.5.2
The Company's sole liability arising from the termination shall be to pay to the
Contractor such sums as may be due and owing to the Contractor on the date of
termination for Services performed up to the effective date of termination.
2.5.3 No action taken by the Company under Clauses 2.4 or 2.5 shall operate to
the prejudice of the rights, remedies, powers, authorities and discretions of
the Company and accrued liabilities and obligations of the Contractor (all of
which shall continue in full force and effect as if there had been no such
termination) nor, without limiting the generality of the foregoing, shall such
action operate to the prejudice of the rights of the Company to recover from the
Contractor all moneys whatsoever from time to time due and payable to the
Company by the Contractor whether under or in relation to this Agreement or
otherwise howsoever. 3. SERVICES 3.1 General The Contractor shall perform the
Services as described in Annexure A at the Company's direction at the Operations
Area using the Contractor's Items. 3.2 Manner of Performing the Services 3.2.1
Standards of Performance (a) The Contractor represents that it has the technical
competence, financial capacity, management skills, competent and qualified
personnel and equipment necessary to perform the Services.



--------------------------------------------------------------------------------



 
[ex107magellanseabird024.jpg]
-22- (b) The Contractor shall conduct all Services hereunder in a prompt,
diligent, skilful and workmanlike manner, in accordance with: (i) good maritime
and oil field practice and sound engineering principles; (ii) any specifications
and other documents as the Company shall furnish to the Contractor to detail the
Services to be performed; (iii) the standards prescribed by law or by Regulatory
Authorities having the lawful right to prescribe minimum standards; and (iv)
Society of Exploration Geophysicists Recommended Practices applicable to the
Contractor's Items and the Services. (c) The Contractor shall be deemed to have
knowledge of the Operations Area and all matters relating to the conduct of the
work in the Operations Area and accordingly the Contractor shall have no claim
for extra remuneration nor shall it be relieved of its obligations hereunder as
a consequence of any actual lack of knowledge as to the nature of the Operations
Area, local facilities or climatic conditions. 3.2.2 Independent Contractor All
of the Services are those of an independent Contractor, and it is not, and none
of its personnel, subcontractors or agents are an employee, subcontractor or
agent of the Company. Use of subcontractors by the Contractor shall not relieve
the Contractor from any liability or obligation under this Agreement. The
Company may instruct and direct the Contractor as to the results to be achieved
by the Contractor, but the Contractor as an independent Contractor shall have
the sole and complete control, supervision and direction over the Contractor's
Items and its personnel and over all the Services and the method and manner of
achieving such results. The presence of, and supervision of the Services by the
Company's Designated Representative at the Operations Area shall not relieve the
Contractor of its obligations hereunder. It shall be the sole and exclusive
responsibility of the Contractor to determine, at all times, whether Services
can be safely undertaken or continued including, without limitation, that the
Contractor's Items are in all respects suitable to undertake any contemplated
Services under the then existing conditions. 3.2.3 Safe Practices The Contractor
shall: (a) take all measures reasonably necessary or proper to provide safe
working conditions; (b) give notice to all persons engaged in the Services of
all safety regulations and standards including, without limitation, those
referred to in Annexure C and the Safety Management Plan, and emergency
procedures to be complied with by them; (c) ensure that all personnel are fully
informed of all such regulations and comply with same; (d) ensure that its
personnel participate in periodical safety drills conducted by the Contractor;
(e) maintain guards and other safety devices to lessen hazards during the
performance of the Services. 3.2.4 Abnormal and Hazardous Conditions If at any
time while operating the Contractor believes that continuance of the Services
will result in unsafe conditions it shall immediately notify the Company and in
the meantime exert best efforts to overcome the difficulty. In any such case the
Contractor shall be entitled to stop the Services under the safest possible
conditions and consult with the Company. The Contractor shall, at the request of
the Company’s Designated Representative, provide written reasons why the
Contractor cannot continue to perform the Operations.



--------------------------------------------------------------------------------



 
[ex107magellanseabird025.jpg]
-23- 3.2.5 Compliance with Laws In addition to any other requirement in this
Agreement the Contractor agrees to comply with and use all reasonable efforts to
ensure that its personnel, subcontractors and agents comply with all laws and
regulations pertaining to the Services including, but without limitation, the
legislation and direction referred to in Annexure C. Where any further
directions are given to the Company, the Company will give copies thereof to the
Contractor. The Contractor further agrees not to do or omit to do anything which
could thereby result in the Company being in breach of any such laws,
regulations or directions and in particular, but without limitation, the
Contractor shall ensure that it complies with the matters listed in Annexure C.
3.2.6 Environmental Protection The Contractor shall minimise damage to property
and the environment and shall comply with Environmental procedures listed in the
Environment Plan. 3.3 Reports 3.3.1 Accurate Logs and Records The Contractor
shall keep a complete and accurate history and a log of all Services performed
on forms approved by the Company, which shall be open at all reasonable times to
inspection by the Company and its Designated Representative. The daily reports
on which invoicing is based shall be agreed to and signed each day by the
Company’s Designated Representative before they are accepted. 3.3.2 Contractor
to Furnish Reports The Contractor shall furnish the Company's Designated
Representative with the following written legible and accurate reports in the
form specified or as approved by the Company: (a) report of the Services
performed as specified in Annexure A; (b) reports on personnel and equipment
movements, safety inspections, equipment maintenance and equipment failure as
requested by the Company; (c) accident and incident reports as soon as
practicable, and in reasonable detail, after occurrence resulting in injuries to
the Contractor's personnel or third parties, or damage to property, arising out
of or during the course of Services and thereafter to review the cause(s) of the
occurrence and put in place appropriate procedures to prevent recurrence; and
(d) such other reports reasonably required by the Operator. The Contractor shall
immediately report verbally hazards or hazardous incidents, which could lead to
an accident if left unattended. 3.4 Company to Inspect Services The Contractor
shall at all times permit the Company's Designated Representative to inspect all
Services performed and all Contractor's Items supplied hereunder and to witness
and check all measurements and tests made in connection with the Services and to
have access to the Contractor's Items and to observe all the Services at
Company's sole risk.



--------------------------------------------------------------------------------



 
[ex107magellanseabird026.jpg]
-24- 4. COMPANY-FURNISHED ITEMS 4.1 Company's General Obligation 4.1.1 The
Company will furnish and replace as necessary the equipment, machinery, tools,
supplies, material and Services listed in Annexure A. The Company shall not be
required to furnish anything not listed therein, except as otherwise agreed by
the parties. 4.1.2 The Designated Representatives of the Company and the
Contractor shall, so far as applicable to the Services, jointly take a written
inventory of all material, supplies and Contractor's Items in connection with
the Services, if any, as of Commencement Time and Normal Termination Time or
earlier termination time as the case may be. 5. CONTRACTOR'S ITEMS 5.1
Equipment, Services, Supplies Except for those items specifically provided in
Clause 4.1 to be furnished by the Company, the Contractor shall provide all
Services and equipment, machinery, tools, spare parts, materials and supplies
that may be necessary or reasonably required for full performance of the
Services by the Contractor under this Agreement, including but without
limitation the Contractor's Items listed in Annexure A. The Contractor shall
maintain adequate stock levels of spares necessary to efficiently perform the
Services at the Operations Area and at the Contractor's Base. 5.2 Maintenance
and Compliance The Contractor must maintain the Contractor's Items during the
term of this Agreement in first-class operating condition and the Contractor
must make any necessary replacements or repairs promptly in order so to do. To
attain this objective the Contractor shall use airfreight or air charter
Services, or both, when and if necessary. Without prejudice to this obligation,
the Company shall endeavour to avail the Contractor of the transport Services
utilised by the Company provided that the Contractor, at the discretion of the
Company, shall reimburse the Company for the costs of transport provided by the
Company. 5.3 Warranty of Suitability The Contractor warrants that the
Contractor's Items, subject to their respective design limitations, will operate
efficiently in the conditions encountered in the Operations Area. In the event
this warranty should be breached, the Contractor shall replace the same with
suitable Items. Where such Contractor’s Items persistently failed to operate
efficiently, Company may, at its option and without waiving any other remedy it
may have for such breach, terminate this Agreement by giving 5 days written
notice to the Contractor and the Contractor will be entitled to compensation at
the applicable rate set forth in Clause 7 for all Services completed prior to
such termination, but shall be responsible for the cost of demobilising the
Contractor's Items. 5.4 Improved Technology The Contractor shall advise the
Company of any equipment which becomes available for use with improved
technology over the Contractor's Items then supplied and, upon the request of
the Company, shall make the new equipment available to the Company at rates to
be agreed. 5.5 Removal of Equipment The Contractor shall remove all of its items
from the Operations Area on completion of the Services whether or not the Items
have been declared total or constructive total loss. 5.6 Contractor’s Warranty
The Contractor warrants that the Services will be performed in accordance with
good geophysical and engineering practices and with all the requirements of this
Agreement and will, at the time of



--------------------------------------------------------------------------------



 
[ex107magellanseabird027.jpg]
-25- performance, comply with the technical and other specifications contained
in this Agreement. All other warranties, express or implied, or whether relating
to merchantability, fitness for a particular purpose, or otherwise, are hereby
excluded and disclaimed. 5.7 Interpretation of Data Any interpretation of
seismic data (whether made directly from seismic data provided to or by
Contractor, or by data processing or otherwise) or interpretation of test or
other data, and any recommendation or reservoir description based upon such
interpretations, are opinions based upon inferences from measurements and
empirical relationship and assumptions, which inferences and assumptions are not
infallible, and with respect to which professional geophysicists or analysts may
differ. Accordingly, Contractor cannot and does not warrant the accuracy,
correctness or completeness of any such interpretation, recommendation or
reservoir description. Under no circumstances should any such interpretation,
recommendation or reservoir description be relied upon as the sole basis for any
drilling, production, or financial decision or any procedure to be performed by
Company or any of its other contractors. Company has full responsibility for all
such decisions and for all decisions concerning other procedures relating to the
drilling, production or any other of Company's Operations. 5.8 Data transmission
Contractor does not warrant the accuracy of seismic data transmitted to the
Company by electronic processes and will not be responsible for any liability
resulting from breach of the integrity of the data, including any accidental or
international interception of such data by others. 5.9 Defective or Inaccurate
Data The parties acknowledge that defective, inaccurate or incorrect data
delivered to Company will normally become apparent within a short time after
completion of the Services. Contractor shall not be liable for any claims
submitted in respect of such data more than three months after completion of the
Services. Contractor’s liability shall be limited to correction of any warranted
defect or reimbursement of the amount originally charged to Company which is
directly related to that portion of Contractor’s defective services or products.
Contractor reserves the right to determine whether to perform corrective
measures or to reimburse Company, but reimbursement or completion of the
corrective measures must be made or completed within one month of the date of
the Company’s notification of defective, inaccurate or incorrect data.
Contractor reserves the right to perform any corrective measures itself. 6.
CONTRACTOR'S PERSONNEL 6.1. Personnel to be Supplied The Contractor shall
furnish at all times during the Services all personnel as may be required to
perform the Services including without limitation the personnel specified, if
any, in Annexure A Attachment 2. All personnel shall be duly qualified,
competent and experienced to conduct the tasks required by the Services. All the
Contractor's personnel shall be subject to approval by the Company prior to
commencement of work in connection with the Services. This approval shall be on
the basis of previous experience and performance of the personnel. 6.2.
Adjustments to Numbers / Classifications The Contractor shall not vary the
numbers and/or classifications of the personnel from those specified in Annexure
A – Attachment 2, without the Company's consent. At the Company's discretion,
the Contractor shall replace missing personnel immediately at its own cost. If
the Company requests the Contractor to provide additional personnel to that
specified in Annexure A – Attachment 2, the Contractor shall furnish the
additional personnel at rates to be agreed. 6.3. Replacement of Personnel on
Request The Contractor will remove and replace in a reasonable time any of the
Contractor's personnel if the Company so requests in writing, and if the Company
can show reasonable grounds for its requirement.



--------------------------------------------------------------------------------



 
[ex107magellanseabird028.jpg]
-26- 6.4. Industrial Relations 6.4.1 The Contractor acknowledges that it is
essential to the satisfactory performance of the Services, that the Contractor
shall promptly at all times take such steps as are required to maintain good
labour relations with its personnel to the extent that such requirement is
consistent with sound business practice. 6.4.2 Whenever the Contractor becomes
aware of any demand, claim or proposal for increased wages or reduced hours of
work for any of its personnel engaged in performance of the Services or of any
application or threat to make an application to vary or amend any award, rates,
conditions or hours of work for personnel so engaged, or of any other action by
whomsoever commenced which may result in an industrial dispute or a variation of
rates of wages or hours of work payable to personnel so engaged or which could
affect other operations of the Company in the Operations Area, the Contractor
shall forthwith give notice and particulars thereof in writing to the Company.
6.5 Personnel Requirements The Contractor shall be solely responsible for
providing all requirements of all of its personnel, including but not limited
to: (a) salaries, wages, insurance (including Workers' Compensation Insurance)
termination payments, rest leave allowances and benefits under applicable law
including all taxes, contributions or levies in respect thereof; (b) medical
attention; (c) fulfilment of immigration requirements, including passports,
visas, medical examinations, personal customs duties and personnel work permits;
(d) transportation and accommodation (except as otherwise provided herein); and
(e) safety and environmental training. 7. COMPENSATION 7.1 Basis of Compensation
The Company will pay the Contractor the fees and applicable rates as set forth
in Annexure A in consideration of and as full compensation for performance by
the Contractor of all its obligations under this Agreement. No payments shall be
due to the Contractor other than those specifically mentioned in this Agreement.
7.2 Downtime 7.2.1 Contractor shall not be entitled to any payment for Downtime.
7.2.2 "Downtime" means and includes time the Contractor's Items are not
available when called upon for the Services due to repair, replacement,
inspection or maintenance of the Items or are available, but not in proper
working order and recording cannot be performed, or any other reason resulting
from Contractor’s inability to provide Services to specification, but does not
include Standby Time, time incurred repairing damage caused by the environment
in the Operations area, providing such damage is not due to negligence by the
Contractor. 7.2.3 In the event of any delay in the supply of Contractor’s Items
or Personnel at mobilisation or any mechanical failure, inspection or
maintenance of a Contractor's Item during the term which does not result in a
suspension of Services, but results in Services being slowed down or carried out
less efficiently, the amounts payable to the Contractor shall be reduced in a
direct relation to the percentage that Services are carried out less efficiently
or are slowed down as agreed by the Designated Representatives of the respective
Parties, but failing agreement by them, as determined by an Expert pursuant to
Clause 18. 7.2.4 No compensation shall be payable for any time incurred to
satisfy any work order from the any



--------------------------------------------------------------------------------



 
[ex107magellanseabird029.jpg]
-27- Government authorities in relation to a matter which is the responsibility
of the Contractor during which the Contractor is not able to perform the
Services as directed by the Company. 7.2.5 The provisions of this Clause 7.2
shall be without prejudice to any other remedies the Company may have at law or
otherwise. 8. INVOICES, PAYMENTS, AUDIT 8.1 The Contractor's Invoices 8.1.1 The
Contractor shall submit a GST compliant tax invoice to the Company for Services
performed and reimbursable charges incurred hereunder during each calendar month
within 15 days of the end of that month, but in any event not later than 6
months. The Company shall not be liable for, and the Contractor hereby releases
the Company from, payment of any invoices submitted more than 6 months after
completion by the Contractor of all Services performed notwithstanding any rule
of law to the contrary. 8.1.2 All invoices shall be in accordance with the
reports described in Clause 3.3 and other such charges as have been approved by
the Company. All invoices shall include the Agreement Number. 8.2 Time / Place
of Payment Subject to Clauses 8.5 and 17, the Company shall pay the Contractor's
invoices within 30 days of receipt thereof. All payments shall be made by the
Company in the manner and to the account as stated in the Contractor's invoice.
8.3 Interest on Late Payments Undisputed portions of invoices and invoices not
paid within 30 days shall bear interest at the rate of 1% per month or pro-rata
for part thereof. 8.4 Currency of Payments References to monetary amounts herein
are (unless otherwise specified) in US$ and all payments required to be made by
the Company to the Contractor pursuant to this Agreement shall be made in US$.
If any currency conversions are required pursuant to the Agreement, the
calculation shall be based on the Reserve Bank of Australia rate (RBA rate),
being the unit of foreign currency per $A calculated by the RBA at 4:00pm
Australian Eastern time on each business day, for the day before the date of
issue of the relevant invoice or as otherwise agreed, permitted or required by
applicable GST legislation. 8.5 Withholding from Invoices The Company will have
the right to withhold payment of any portion of any invoice or statement
presented by the Contractor and shall advise the Contractor of the reasons for
the withholding within 30 days of the receipt of the invoice for: (a) reasonable
verification thereof until the Contractor has provided the verification to the
satisfaction of the Company. Interest will not be payable on the amount
withheld. The Contractor shall not be entitled to discontinue the Services by
reason only of non-payment of a disputed invoice where the dispute has not been
resolved; (b) withholding income tax or other taxes as required by Australian
law provided the Company promptly pays the withheld amount to the respective
government authority. Company shall provide Contractor with all receipts in
respect of payment of the amounts so withheld within 30 days of making such
payment; and (c) amounts owing by the Contractor to the Company pursuant to the
provisions of this Agreement.



--------------------------------------------------------------------------------



 
[ex107magellanseabird030.jpg]
-28- 8.6 Disputes Where there is a dispute as to the amount payable to the
Contractor in respect of any invoice, the parties shall use their best
endeavours to resolve the dispute promptly and fairly and the Company shall pay
the amount agreed or found to be due at law within 30 days of such agreement or
finding. Any portion of the amount which is not in dispute shall be paid in
accordance with Clause 8.2. The Contractor shall continue to perform the
Services pending the resolution of any dispute aforesaid. 8.7 Payment without
Prejudice Payment of an invoice shall not prejudice the right of the Company to
question the correctness of the same provided the question is raised not later
than 2 years after the date of payment. 8.8 Audit The Company or its authorised
representatives shall have the right to examine any books, records and other
documents of the Contractor directly pertaining to costs when such costs are the
basis of compensation to the Contractor hereunder. The Company will give the
Contractor reasonable notice of such intended examination. The Company
recognises that it’s right to examine any books, records or other documents:-
(a) shall not include any inquiry into the Contractor's general overhead or
profit margins, and (b) shall not require the Contractor to maintain any such
books and records for a period in excess of 2 years after the completion of the
Services. 9. PAYMENT OF TAXES AND GST 9.1 Taxes Contractor shall be responsible
for, and shall hold Company harmless from, the reporting, filing and payment of
any Australian taxes, duties, charges or fees (and any related fines, penalties
or interest) imposed directly on Contractor or its subcontractors, employees,
agents or servants as a result of Contractor’s performance of this Agreement
including: (a) All income or other Australian taxes imposed upon Contractor or
its subcontractors on account of earnings; (b) All Australian taxes assessed or
levied against or on account of salaries or other benefits paid to the agents,
servants and employees of Contractor or its subcontractors; and (c) All fines
penalties additional Australian taxes (excluding Goods and Services Tax) and
interest pertaining to any of the above taxes arising from or as a result or
consequence of the non- performance by Contractor under this Section. Prices and
rates quoted in this Agreement (including all Annexures and Schedules) are based
on fiscal and other legislation, treaties and agreements in force at the time of
commencement, and their current application in Peru. 9.2 GST “GST”, “Supply”,
“Taxable Supply”, “Tax Invoice”, “Adjustment Note”, “Input Tax Credit”, and
“Recipient” have the same meaning as provided under A New Tax System (Goods and
Services Tax) Act 1999 (Commonwealth of Australia). Unless otherwise agreed, if
GST is or becomes payable on any Supply made under this Agreement, the
consideration for that Supply is to be considered exclusive of GST and the
person making the Supply may recover from the Recipient the amount of the GST at
the same time and in the same manner as the consideration for that Supply is
payable or at such later time that the person making the Supply becomes aware of
the GST liability.



--------------------------------------------------------------------------------



 
[ex107magellanseabird031.jpg]
-29- If the Recipient is entitled to withhold a disputed portion of an amount on
which GST is payable, the Recipient is not required to pay the non-withheld
portion until the person making the Supply issues a replacement Tax Invoice or
Adjustment Note permitting the Recipient to claim all applicable Input Tax
Credits for the amount not withheld. Once the dispute regarding the withheld
amount is resolved, the Recipient shall make payment of the applicable amount
upon receipt of a further Tax Invoice or Adjustment Note issued by the person
making the Supply. 10. INSURANCE 10.1 Coverage Without limiting the Contractor's
liabilities or obligations contained herein, at all times during the term of
this Agreement the Contractor shall arrange for the following insurances to be
maintained with reputable companies with provision of 30 days' written notice to
the Company in the event of cancellation and non- replacement: (a) Workers'
Compensation Insurance as required by law, including Common Law Liability; (b)
General Public Liability Insurance for death, personal injury and property
damage to an amount of not less than A$20,000,000 for any one occurrence; (c)
Insurance to cover loss of or damage to the Contractor's Items (for their full
replacement value) except such risks as the Company is liable for under Clause
11.1; (d) Hull and Machinery Insurance on Contractor’s owned Vessel to the full
replacement value of the Vessel; (e) Protection and Indemnity Insurance in an
amount of not less than US$5,000,000 including pollution originating from above
the surface and indemnity in respect of wreck removal. 10.2 Additional Insured
Insurance Policies under Clauses 10.1.(b) and (e) shall provide that the Company
is included as additionally insured as respects work performed by and to the
extent of the liabilities assumed by Contractor under this Agreement and that
the underwriters so waive their rights of recourse on the Company. 10.3
Verification The Contractor shall furnish certificates of insurance to the
Company no later than 30 days prior to commencement of work and of all renewals
thereafter. 10.4 Default If the Contractor fails to produce certificates of
insurance then the Company may, at its option, either itself arrange such
insurance and recover the reasonable premiums payable in respect thereof from
the Contractor or deduct same from any amount due or becoming due to the
Contractor, or may refuse to make any payments otherwise due to the Contractor
until such policies or evidence are produced. 10.5 Prejudicial Activities The
Contractor shall not knowingly do any act which provides grounds for an insurer
to refuse payment of any claim. 10.6 Claims The Contractor shall in the event of
any loss, injury, damage or claim do all things necessary to obtain the full
benefit of all the said insurances including, but without limitation, the giving
of prompt notice of any loss or claim.



--------------------------------------------------------------------------------



 
[ex107magellanseabird032.jpg]
-30- 11. LIABILITIES AND INDEMNITIES 11.1 Indemnity (a) Property (i) Company
Group’s property The Company shall be responsible for and shall save, indemnify,
defend and hold harmless the Contractor; (ii) its parent, subsidiary and
affiliated or related corporation(s), partnership(s), and limited liability
companies; its officers, directors, shareholders, employees, agents, assigns,
representatives, managers, and consultants of all of the foregoing the
“Contractor Group” from and against all claims, losses, damages, costs
(including reasonable legal costs) expenses and liabilities in respect of or
resulting from loss of or damage to property of any of the Company Group
(whether owned, hired, leased or otherwise provided by or in the possession or
control of any of the Company Group) arising from or relating to the performance
of this Contract regardless of the negligence in any form or breach of duty
(statutory or otherwise) of any member of Contractor Group. (ii) Contractor
Group’s property The Contractor shall be responsible for and shall save,
indemnify, defend and hold harmless the Company; (ii) its parent, subsidiary and
affiliated or related corporation(s), partnership(s), and limited liability
companies; (iii) the contractors and subcontractors (of every tier) of (i) and
(ii) above; and (iv) the officers, directors, shareholders, employees, agents,
assigns, representatives, managers, and consultants of all of the foregoing
“Company Group” from and against all claims, losses, damages, costs (including
reasonable legal costs) expenses and liabilities in respect of or resulting from
loss of or damage to property of any of the Contractor Group (whether owned,
hired, leased or otherwise provided by the Contractor Group) arising from or
relating to the performance of this Contract regardless of the negligence in any
form or breach of duty (statutory or otherwise) of any member of Company Group.
(b) Personnel (i) Company Group’s personnel The Company shall be responsible for
and shall save, indemnify, defend and hold harmless the Contractor Group from
and against all claims, losses, damages, costs (including reasonable legal
costs) expenses and liabilities in respect of or resulting from personal injury
including death or disease to any person employed by any of the Company Group
arising from or relating to the performance of this Agreement regardless of the
negligence in any form or breach of duty (statutory or otherwise) of any member
of Contractor Group. (ii) Contractor Group’s personnel The Contractor shall be
responsible for and shall save, indemnify, defend and hold harmless the Company
Group from and against all claims, losses, damages, costs (including reasonable
legal costs) expenses and liabilities in respect of or resulting from personal
injury including death or disease to any person employed by any of the
Contractor Group arising from or relating to the performance of this agreement
regardless of the negligence in any form or breach of duty (statutory or
otherwise) of any member of Company Group. (c) THIRD PARTY CLAIMS (i) THIRD
PARTY PERSONNEL AND PROPERTY The Contractor shall be responsible for and shall
save, indemnify, defend and hold harmless the Company Group from and against all
claims, losses, damages, costs (including reasonable legal costs) expenses and
liabilities in respect of or resulting from personal injury including death or
disease to any third party or loss of or damage to the property of any third
party to the extent



--------------------------------------------------------------------------------



 
[ex107magellanseabird033.jpg]
-31- that any such injury, loss or damage is caused by the negligence or breach
of duty (whether statutory or otherwise) of any of the Contractor Group in
connection with the performance of this agreement. The Company shall be
responsible for and shall save, indemnify, defend and hold harmless the
Contractor Group from and against all claims, losses, damages, costs (including
reasonable legal costs) expenses and liabilities in respect of or resulting from
personal injury including death or disease to any third party or loss of or
damage to the property of any third party to the extent that any such injury,
loss or damage is caused by the negligence or breach of duty (whether statutory
or otherwise) of any of the Company Group in connection with the performance of
this agreement. For the purpose of this clause, “third party” shall mean any
party other than members of the Contractor Group and Company Group. 11.2
Consequential Damages If any breach or default of this Agreement gives a party a
right to damages, such damages shall be limited to damages for direct and
reasonably foreseeable loss attributable to such breach or default.
Notwithstanding any other term or condition of this Agreement, each party
covenants to the others that it shall not make any claim or enforce any
liability or indemnity against any other party for any loss of generation,
production, revenue or profit (other than revenue or profit derived directly
from payments for goods or services already delivered under the express terms of
this Agreement) or business opportunity or for any other indirect or
consequential cost, loss, expense or damage (including any claim for special or
punitive loss or damages) howsoever arising in respect of any circumstances
under or in relation to this Agreement or to the performance or non-performance
of the Services. 11.3 Tape Liability The Contractor shall be responsible to the
Company for any loss or damage to any data tapes or records relating to the
Services occurring prior to the delivery of the tapes or records to a Courier
selected by the Company as provided in Annexure A. In the event of loss or
damage to the field tapes prior to delivery to the courier or if the Company
notifies the Contractor of any loss or damage within 21 days of the Company’s
receipt of the data tapes Contractor shall, at the Company’s option, either: (a)
re-record corresponding tapes in order to re-acquire the lost or damaged data,
if the needed recording vessel(s) are still in the general area relating to the
services or within a reasonable time to be agreed with the Company if the vessel
is not in the vicinity of the Operations Area; or (b) refund the sum payable to
another Seismic Contractor for acquiring the lost or damaged data.
Notwithstanding the above, if Company requires the use of a specific common
carrier to transport the seismic data tapes, then Company shall bear the risk of
loss, damage or destruction of the tapes during such transport and Contractor
shall bear no liability therefore. The above sets out the entire liability of
Contractor and Company’s exclusive remedies in the event of lost or damaged data
tapes or records. 11.4 Data Storage Unless specifically and separately
contracted and paid for, Contractor assumes no liability for, and shall not be
responsible for, any gratuitous bailment or storage requested in writing by
Company in addition to the Services of any seismic data, whether on tape, in
physical sections, in computer memory or in any other form whatsoever,
Contractor shall not be liable for any damage, destruction, loss or theft of any
such seismic data and Company agrees to defend, indemnify and hold Contractor
harmless from any and all claims brought by third parties in relation to such
seismic data. 11.5 Patent Infringement The Contractor represents and warrants
that the use or construction of the Contractor's Items does not infringe any
licence or patent, which has been issued or applied for. The Contractor further
agrees to indemnify and hold harmless the Company from any claims, demands and
causes of action arising out of



--------------------------------------------------------------------------------



 
[ex107magellanseabird034.jpg]
-32- any infringement of patent, design, trademark, or trade name, copyright or
other protected right arising out of the furnishing of or use of the
Contractor's Items by Contractor. 11.6 Indemnity as to charges 11.6.1 The
Contractor shall indemnify and hold the Company harmless from and against any
costs, charges fees and losses incurred as a result of defending any charges
laid by any governmental authority against the Company directly arising solely
from the Contractor’s wrongful or negligent act or omission in providing or in
connection with the Services. 11.6.2 The Company shall indemnify and hold the
Contractor harmless from and against any costs, charges fees and losses incurred
as a result of defending any charges laid by any governmental authority against
the Contractor directly arising solely from the Company’s wrongful or negligent
act or omission in connection with the Services. 11.7 Indemnity Application
11.7.1 Except as otherwise specifically provided in this Agreement, the
indemnities and exclusions of liability contained in this Agreement shall apply
without regard to the cause or causes thereof including, but not limited to
strict liability, breach of warranty (express or implied), pre-existing
condition (patent or latent) or the negligence of any party or parties,
including the party indemnified or benefiting from an exclusion of liability and
any of its subcontractors employees, servants or agents and whether such
negligence (excluding gross negligence or wilful misconduct) be sole, joint or
concurrent, active or passive, and whether the claim is based on common law,
civil law, maritime law, or statute. 11.7.2 The indemnities contained in this
Agreement : (a) in favour of the Company shall be deemed to extend to the
Participant, its affiliated companies, its contractors (excluding the
Contractor) insurers and their respective employees, directors, officers and
agents all to the extent that they are involved in the Services; (b) in favour
of the Contractor shall be deemed to extend to the Contractor's sub-Contractors
of any tier, it’s subcontractors’ affiliated companies, and their respective
employees, agents, officers, directors, representatives and agents all to the
extent they are involved in the Services; (c) in favour of individuals shall be
deemed to extend to dependants, heirs, executors and assigns; and (d) shall
survive the termination of this Agreement for whatever reason and shall be
continuing obligations in regard to equipment furnished, personnel provided, or
the Services performed. 11.8 Pollution Contractor shall be liable for and shall
release, defend, indemnify and hold harmless the Company from and against any
and all claims related to or arising from pollution (including control and
removal thereof) emanating from Contractor’s equipment and vessels during the
performance of this agreement regardless of the negligence in any form or breach
of duty (statutory or otherwise) of the Company, its employees, agents,
representatives or subcontractors. 11.9 Exclusion zone The parties acknowledge
that in the performance of the Services, Contractor would not normally be
required to operate within a 500 metre radius of any offshore Installation. In
the event the Company requires the Contractor to operate within a 500 metre
radius of any offshore Installation, then notwithstanding any provisions to the
contrary in this agreement, Company shall be liable for and shall release,
defend, indemnify and hold harmless Contractor, its employees, agents
representatives or subcontractors from and against any and all claims relating
to and/or arising from such operations including claims relating to and/or
arising from the loss of or damage to any property of any type,



--------------------------------------------------------------------------------



 
[ex107magellanseabird035.jpg]
-33- regardless of the negligence in any form or breach of duty (statutory or
otherwise) of the Contractor, its employees, agents, representatives or
subcontractors. For purpose of this clause, “offshore Installation” shall mean:
(i) a fixed permanent oil and gas platform, (ii) a floating, production, storage
and off take vessel, (iii) a semi-submersible or jack-up drilling unit, (iv) a
pipe lay vessel, (v) a well intervention vessel or any other vessel or
installation, (vi) or other object connected to the seafloor or otherwise not
readily removable. 12. ASSIGNMENT The Contractor shall not assign this Agreement
in whole or in part, nor sublet or subcontract any portion of the work under
this Agreement, without the prior written consent of the Company, which consent
shall not be unreasonably withheld. Such consent shall not relieve the
Contractor of its obligations hereunder unless specifically stated therein. The
Company reserves the right to assign its rights under this Agreement at any time
and from time to time during the term. Such assignment shall not relieve the
Company of their obligations under this Agreement. 13 FORCE MAJEURE 13.1
Definition For the purposes of this Agreement, Force Majeure means any act,
circumstance or event beyond the reasonable control of either of the parties,
including but not limited to earthquakes, cyclones, fires, storms or other acts
of God, whether similar or dissimilar, industrial disputes (except those
initiated or substantially contributed to by Contractor or Contractor's
personnel) and dispositions or orders of governmental authority (whether such
authority be actual or assumed) but shall not include lack of funds or economic
hardship or the events listed in section 2.1 of Attachment 4 of Annexure A. 13.2
Relief from Obligations If, by reason of Force Majeure, the Contractor's
performance of this Agreement is prevented or delayed or the Company is unable
to make use of the Contractor's Items and Services under this Agreement, the
party so affected shall be relieved of its obligations under this Agreement
(other than payment by the Company of the Force Majeure Rate) while the Force
Majeure continues provided that the Contractor has strictly complied with clause
13.3. 13.3 Notice In such event, such party shall give written notice to the
other party by the fastest means of communication available, specifying the
circumstances which that party believes constitute Force Majeure and the
estimated duration thereof, and shall make all reasonable efforts to relieve
such Force Majeure condition. 13.4 Extended Suspension Notwithstanding the
foregoing, it is expressly agreed that should an act of Force Majeure occur
causing the suspension of the Services for a period of 7 days or more, the
Company shall have the right to terminate this Agreement by giving the
Contractor 5 days written notice to that effect.



--------------------------------------------------------------------------------



 
[ex107magellanseabird036.jpg]
-34- 14 NOTICES Except as otherwise specifically provided in Clause 15.1 or
elsewhere in this Agreement, all notices and other communications required to be
given hereunder must be given in writing. Transmittal shall be by prepaid
certified or registered mail with delivery confirmation receipt requested, or in
person with a copy of the notice or communication signed as received by the
receiving party, or by facsimile at the appropriate address as provided in
Annexure A (or other address from time to time notified by a Party thereof to
the other party) and shall be effective from the time of receipt thereof.
Notices and other communications shall be deemed to have been received upon
delivery or, for those sent by certified or registered mail on the second day
after posting and those sent by facsimile, on the next business day following
successful transmission. 15 DESIGNATED REPRESENTATIVES 15.1. Authority The
Company and the Contractor shall each appoint a Designated Representative (to be
present at the Operations Area) for the purpose of giving or receiving any
instruction, information or notice which should or may be given to or by the
party he represents in regard to the Services. The Designated Representatives
shall not, without express written authority, be entitled to vary or terminate
this Agreement or approve any invoice or compromise or settle any claim by or
against, or waive any right of the party he represents. 15.2. Appointment The
Company and the Contractor hereby appoint the persons as stated in Annexure A
respectively as their Designated Representative. Such appointments may be
changed from time to time by notice in writing from the appointing party to the
other. The foregoing shall not exclude the giving or receipt of any instruction,
information or notice by any other authorised person or means permitted or
required under this Agreement or at law. 16 CONFIDENTIALITY 16.1 Obligations of
the Parties The Contractor recognises the confidential nature of the Operations
of the Company, and the Contractor shall respect such confidentiality and shall
keep secret and confidential and shall not directly or indirectly disclose to
any third party any information relating to the business affairs, work,
investigations or operations of the Company including data, Surveys,
specifications, drawings, design features, records, reports, accounts or other
documents or things supplied or which come into the Contractor's possession and
the Contractor shall take or cause to be taken such precautions as may be
necessary to maintain such secrecy and confidentiality and prevent such
disclosure of the same and the Contractor will use its best endeavours to ensure
that its employees, agents and sub-Contractors also respect such
confidentiality. Company shall maintain confidential and shall at no time
without the prior written agreement of the Contractor use, reproduce, copy,
disclose to, place at the disposal of or use on behalf of any third party or
enable any third party to use, peruse or copy any documents, drawings, data,
computer software or other information belonging to or relating in any way to
the business and affairs of the Contractor (including any specifications,
techniques, know-how, procedures or equipment used or provided by the Contractor
in performing the Services) which may be disclosed to or learnt by Company in
connection with this agreement. Company shall endeavour that all contractors,
employees, agents or servants of Company and any other contractors associated
with the Services shall observe the same obligations in respect of any
documents, drawings, data, computer software or other information referred to
above which may be disclosed to or learnt by them in connection with or as a
result of their activities in connection with this agreement.



--------------------------------------------------------------------------------



 
[ex107magellanseabird037.jpg]
-35- 16.2 Press Releases The Contractor shall not issue any news releases,
advertising, publicity or promotional material relating to the Services to be
performed herein without the prior written approval of the Company. 17 DEFAULT
17.1 Right to Withhold Payments Without prejudice to any other provision of this
Agreement or any other remedies at law, if the Contractor fails to perform or
observe any obligation, terms, condition or stipulation contained in this
Agreement which is to be performed or observed by it, then the Company may,
without prejudice to any other right that the Company may have under this
Agreement and without prior notice to the Contractor, withhold payment of any
amount payable to the Contractor under this Agreement that relates to the
failure to perform or observe any obligation, terms, condition or stipulation
until the matter is remedied or until such earlier time as the Company may
determine. 17.2 Notice The Company shall notify the Contractor of the details of
any amount withheld by the Company pursuant to Clause 17.1 in writing at the
time that the payment would, but for this condition, be due to the Contractor.
18. EXPERT 18.1 Appointment Where, by the terms of this Agreement, it is
provided that any matter in dispute may be referred to an Expert or in the event
of there being any dispute between the parties or any of them (other than any
dispute as to the interpretation of this Agreement) as to the rights obligations
or interests of the parties under any of the other provisions the dispute may by
agreement of the parties in dispute in either case be referred to an Expert in
accordance with the following provisions: (a) if the parties can agree upon the
person who is to be appointed as the Expert within 7 days (unless the Operations
are currently underway, then the time shall be reduced to 24 hours) of the Date
of Reference (being the date upon which the parties in dispute agree to refer
the matter to an Expert) the matter in dispute shall thereupon be referred to
such Expert; (b) if the parties cannot agree on the appointment of an Expert
within the period of 14 days they will forthwith and in any event within 1 month
of the Date of Reference, each appoint an expert and those experts between them
will appoint an Expert to whom the matter in dispute shall be referred; (c) if a
party fails to appoint an expert in accordance with the provisions of (b) above
then if one expert has been appointed then that expert shall thereupon be deemed
to be the Expert appointed pursuant to the provisions of this Clause 18 and the
matter in dispute shall be referred to that expert accordingly (d) if the
experts appointed by the parties under (b) above fail to appoint an Expert
within 7 days of the Date of Reference any party to the dispute may ask the
Chairman for the time being of Australian Petroleum Production and Exploration
Association Limited to appoint an Expert and the matter in dispute shall
thereupon be referred to the Expert appointed by the Chairman; and (e) all
moneys awarded by an Expert (including all moneys awarded for damages hereunder
and/or the costs of reference to the Expert) shall attract interest at 15% and
shall be compounded on a monthly basis. Such interest shall accrue on and from
the date that each dispute was first referred for determination in accordance
with the provisions of this Clause 18. All moneys awarded by an Expert in
accordance with the provisions of this Clause 18 (including interest due
thereon) shall be paid within one month of the Expert's determination.



--------------------------------------------------------------------------------



 
[ex107magellanseabird038.jpg]
-36- 18.2 Performance to Continue Notwithstanding the fact that any matter in
dispute between the parties is to be referred or has already been referred to an
Expert, the parties shall continue to observe and perform their respective
obligations and duties hereunder as if no such dispute had arisen. 18.3
Determination Binding In the event of a reference to an Expert, his opinion
shall be final and binding on the parties in dispute. 18.4 Not Arbitration In
making his determination the Expert shall act as an expert and not as an
arbitrator and the provisions of the Commercial Arbitration Act 1985 shall not
apply.



--------------------------------------------------------------------------------



 
[ex107magellanseabird039.jpg]
-37- ANNEXURE C AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES COMPLIANCE
WITH STATUTORY REGULATIONS (PART 1 - THE CONTRACTOR) In addition to any other
requirement of the Agreement, the Contractor shall comply and take all
reasonable efforts to ensure that the Contractor's Personnel comply with the
requirements of the provisions of all statutory requirements and regulations,
and with the lawful requirements of public, municipal and other authorities in
any way affecting or applicable to the performance of the Services. Without
limiting the generality of the foregoing the Contractor shall ensure that: (a)
any Contractor's Items to be supplied or furnished by it hereunder shall comply
with the requirements and standards of all laws, regulations and directions; (b)
each person employed by the Contractor (either directly or indirectly through a
subcontractor or third party) is familiar with the Schedule and emergency
response manuals to the extent relevant to that person's employment or purpose
at the worksite upon arrival at the worksite or prior to the performance of any
work or services as the case may be and that each person will observe and comply
with, the requirements applicable to the area of operation while at the worksite
during the performance of the Services; and (c) provide confirmation that each
person referred to in (b) above confirms in writing in a form provided by
Operator that he has been made familiar with the requirements of the Schedule
and an undertaking that he will so comply. The Contractor shall ensure that each
subcontractor provides to the Operator an undertaking to comply with the
"Specific Requirements" on the form in Part 2 or other approved Form. Dated this
day of 2012 For and on behalf of the Contractor: (Signature) (Name of authorised
signatory)



--------------------------------------------------------------------------------



 
[ex107magellanseabird040.jpg]
-38- (PART 2 - SUBCONTRACTORS) Name of Contractor
________________________________________ Name of Subcontractor
________________________________________ Subcontract Services
________________________________________ The undersigned is a subcontractor to
the Contractor for the performance of the services and hereby confirms that it
and its personnel are familiar with the requirements of the statutes and
regulations to the extent that those requirements apply to the Subcontract
Services: Dated this day of 2012 For and on behalf of the Sub-Contractor:
(Sub-Contractor’s name) (Name of authorised signatory) (Signature)



--------------------------------------------------------------------------------



 
[ex107magellanseabird041.jpg]
-39- ANNEXURE D AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES ACQUISITION
PARAMETERS & QUALITY CONTROL STANDARDS 1 GENERAL 1.1 Location The Surveys are
located as shown in Annexure E of this agreement 1.2 Survey Size 3D data
acquisition will total approximately 195 square kilometres in size. 2D data
acquisition will total approximately 135 line kilometres in size The Company
reserves the right to increase/decrease the program by a factor of 25% of the
stated totals. Notification of any modification to the program size will be made
in writing to the Contractor prior to completion of the assigned program. 1.3
Water Depth The data acquisition is in open water with no surface obstructions.
The 3D survey area covers a number of shoal areas which, according to marine
charts rise to approximately 22 metres (LAT) in the shallowest area. These areas
may result in unpredictable currents and feathering. Tides in this area are of
low magnitude, 1 to 2 metres. Recognition of these facts will allow the
Contractor to complete the assigned program safely, as prevailing conditions
allow, without endangering the personnel, vessels or equipment and without
causing delays as a result of the water depths. 1.4 Start Date The start date
for the Operations will be 6 December 2012, but no later than the 14 December
2012, 1.5 Vessel Positioning and Navigation Contractor will supply the
navigation and positioning systems required to conduct the Operations to the
required specifications. 1.6 Supervision The Contractor will provide qualified
and experienced QC personnel capable of providing total quality control of all
seismic and navigation data acquired. The Company will also supply qualified and
experienced QA personnel. 2 ACQUISITION PARAMETERS 2.1 For 3D Data Acquisition
Services Streamer Number of streamers : Minimum 4 Streamer length : 6000m Group
interval : 12.5m Streamer Separation : 100m Streamer Depth : 7 metres Source
Type : Tuned Airgun Array Source volume : 3080_ cubic inches Number of sources :
2 Number of sub arrays/source : 2



--------------------------------------------------------------------------------



 
[ex107magellanseabird042.jpg]
-40- Source operating pressure : 2000 psi Source Separation : 50 metres Shot
Point Interval : 18.75m flip-flop Source Depth : 5 metres Offset : Approximately
120 metres Recording System Low Cut : 3Hz @ 12dB/Oct (or similar) High Cut :
206Hz @ 276dB/Octave (or similar) Record Length : 6 secs Sample Rate : 2 ms
Recording Format : SEG-D Media : IBM 3590/3592 2.2 For 2D Data Acquisition
Services Streamer Number of streamers : 1 Streamer length : 8000m Group interval
: 12.5m Streamer Separation : 100m Streamer Depth : 7 metres Source Type : Tuned
Airgun Array Source volume : 3080 cubic inches Number of sources : 1 Number of
sub arrays : 2 Source operating pressure : 2000 psi Shot Point Interval : 25
metres Source Depth : 5 metres Offset : Approximately 120 metres Recording
System Low Cut : 3Hz @ 12dB/Oct (or similar) High Cut : 206Hz @ 276dB/Octave (or
similar) Record Length : 8 secs Sample Rate : 2 ms Recording Format : SEG-D
Media : IBM 3590/3592 3 QUALITY CONTROL STANDARDS 3.1 Standards These standards
will be strictly adhered to. However, the Company’s Quality Control Supervisor
will have the right to suitably alter them in order to accommodate the variable
operating conditions. Contractor shall evaluate data quality using all available
systems. At the start of the Operations all equipment shall comply with all
technical specifications. During each 24-hour period, daily instrument tests
shall be undertaken and analysed, and results submitted to the Company’s quality
control supervisor for approval. 3.2 Requirements During Mobilisation During
mobilisation Contractor shall undertake the following and inform Company’s
quality control supervisor of the results before sailing: • Provide a copy of
recent performance statistics for streamer compasses. • Provide recent Gyro
compass calibration, calculated from static or dynamic observations. • Monthly
seismic instrument tests, which must be no less than 48 hours old.



--------------------------------------------------------------------------------



 
[ex107magellanseabird043.jpg]
-41- • Provide a list of onboard equipment spares. When on location during
streamer deployment Contractor shall provide the following: • Streamer
configuration and deployment diagrams • Antenna diagrams and location of any
navigation reference points • Printout of all Survey parameters input into INS •
Results of analysis of monthly instrument tests 3.3 Unacceptable Misfire Rates A
line or line segment shall not be accepted if there are: 8 or more consecutive
misfires, 12 misfires in any 24 consecutive records, 16 misfires in any 40
consecutive records The cumulative misfires shall not exceed 5.0% for a line or
line segment or 2.0% for the Survey. Definition of a Misfire Any one of the
following shall be considered as a misfire: • No seismic data recorded (or
incomplete record) • No navigation data recorded (or incomplete record) • Loss
of time zero • No shot fired • Tape parity error • Data extraction errors •
Source synchronisation error • Acquisition/recording parameters do not meet
performance specification • Recording instruments do not meet performance
specification • Streamer parameters and performance do not meet performance
specification • Streamer feathering exceeds performance specifications •
Streamer noise levels exceeds performance specifications • Streamer
balance/depth do not meet performance specification • Number of bad streamer
channels do not meet performance specification • Source signature does not meet
performance specification • Source volume does not meet performance
specification • Air pressure does not meet performance specification • Source
timing and/or synchronisation does not meet performance specification • Source
depth does not meet performance specification • Failure of source depth
indicators for any particular gunstring • Vessel primary positioning does not
meet performance specification • Source positioning does not meet performance
specification • No gyro information • Fathometer not operating for more than 5
kilometres unless an alternate method of depth determination is readily
available. • Any QA system not operating for more than 5 kilometres, in real
time or post processing. 3.4 Acquisition Procedures and Minimum Line Lengths All
of the following acquisition procedures and minimum line lengths shall be met/
adhered to: • Line run-in distance shall be sufficient to ensure that the
streamer is optimally positioned prior to the start of acquisition on each sail
line, unless otherwise approved by the Company Quality Control Supervisor • Guns
shall be fired in sufficient time prior to start of line to allow for warming up
and tuning. • Source firing shall be initiated with a single gun or cluster. •
Single guns or clusters will be added to the source after each 3 shots until
operational volume is achieved.



--------------------------------------------------------------------------------



 
[ex107magellanseabird044.jpg]
-42- • Line run outs to achieve full fold coverage are required at the end of
each line • The minimum acceptable line segment shall not be less than 1
streamer length. • The maximum number of allowable line segments per line shall
be 3. • Any line re-shoot shall be recorded in the same direction as the
original line. • Line naming convention will be as follows Sail line numbers
will have the format CCYYLLLLXSSS, where: CC is the Company/Survey Identifier YY
is the Year of Acquisition LLLL is the Sail Line Number X is the Shooting Code P
for prime, A/B/C for reshoot or resumed line, J/K/L for infill SSS is the
Acquisition Sequence Number • Resumed lines will bear a suffix such that A
represents a second attempt, B a third attempt etc. • Every line attempt shall
be accorded a unique consecutive number regardless of whether the line is
accepted or subsequently rejected (Sequence Number). • Shot number convention
will be such that the ends of the lines with the lowest shot numbers will all be
aligned towards one side of the Survey. As such lines will have incrementing or
decrementing shot numbers depending on the direction of shooting. • The practice
of incrementing shotpoints by 1,000 or 10,000 etc. for re-shoots shall not be
used. 3.5 Energy Source For each of the airgun arrays used for the Operations, a
synthetic signature report and the Frequency Spectra must be supplied together
with the exact gun sizes, depth, the delay time for the guns and any other data
used to produce the above report and the frequency spectra. Synthetic signatures
shall also be run to support proposed gun drop specifications. No change in the
airgun parameters, including gun drop specifications, must take place without
re-running the synthetic signature and gaining approval from the Company’s
Quality Control Supervisor. Validity of the above information will be
established prior to the start of the Operations. Source Minimum Requirements
Energy source shall meet all of the following minimum requirements. • The air
pressure shall be displayed in the recording room and recorded on the seismic
tape; • Individual guns shall be monitored by a hydrophone and/or a transducer
located as close to the centre of explosion as practical; • Source controller
systems shall be able to: o detect and display the fire time of each individual
gun relative to the fire command time to an accuracy of 0.25 milliseconds; o
display individual timing errors graphically; o synchronise all guns within a
specific time window; o provide alarms for: ? autofiring guns; and ? out of
sequence firing (flip/flop); and ? single gun misfires. o determine standard
deviation of timing errors for each gun at each shot and display graphically;
and o at the end of each line produce a summary of gun performance during the
line and display graphically. Source Performance Specifications A gun is
considered to have misfired and shall be shut down under any one of the
following conditions: • autofiring; • air leak; • variations in the near field
signature, and/or • synchronisation more than ±1.25 millisecond from time zero.



--------------------------------------------------------------------------------



 
[ex107magellanseabird045.jpg]
-43- The following specifications shall govern the operation of the source(s).
Individual records which do not meet these specifications shall be considered as
a misfire: • malfunction of source controller system; • source depth exceeds ±1
metre from specified depth; • autofiring gun(s); • variations or inconsistencies
in signature from shot to shot; • Average deviation in the 10 to 70 Hz bandwidth
form the spectrum of the full array exceeds +/-1.5 dB. • Maximum deviation from
the spectrum of the full array exceeds +/- 3 dB anywhere in the 10-70 Hz
bandwidth. • loss of time break. Source QC Checks and Tests The following checks
shall be undertaken prior to start of Operations and at any other time at
Company’s Quality Control Supervisor's request: • signature evaluation using
seismic QC and/or processing systems; • verification of delay between start of
record and field time break; • verification that record length and speed are
compatible with source re-cycle times; • measurement of towing ropes, wires and
chains; • correct operation of source mask (flip/flop) identifier using single
trace recorder or seismic QC system; and • verification of in-line source to
near trace offset. 3.5.2 Gun Drop Specifications Full set of drop out
specifications are inserted in Annexure G . 3.6 Seismic Streamers Contractor’s
seismic streamers shall meet the following minimum requirements, performance
specifications, and QC checks and tests. Streamer Minimum Requirements
Contractor’s seismic streamer(s) shall meet the following minimum requirements.
• The streamer skin shall be suitable for the area of operation; • Towing speed
shall be between 4.5 and 5.5 knots (through the water); • Initial balancing
shall be undertaken in the area of Operations, with depth controllers and
modules in place and the vessel at Survey speed (nominally 5.0 knots) until the
streamer is neutrally buoyant at the specified depth; • After streamer
balancing, wing angles of depth controllers shall not permanently exceed 5º ; •
Depth controllers shall be spaced not more than 300 metres apart; • Depth
controllers shall be fitted with depth indicators; and • Streamer section depth
indicators (other than depth controllers) shall be equally spaced midway between
each depth controller (i.e. nominally 300 metres apart). Streamer Performance
Specifications At a minimum, Contractor’s seismic streamer(s) shall meet the
following performance specifications. Contractor shall endeavour to reduce the
number of any bad traces at each new streamer deployment. The following
specifications shall govern the operation of the streamer(s). Individual records
which do not meet these specifications shall be considered as a misfire: • at
the start of, or during a line the maximum number of bad traces per streamer
shall not exceed: • 2 randomly distributed in any 80 or • 4 randomly distributed
in any 160 or • 8 randomly distributed in any 320 or • 16 randomly distributed
in any 640



--------------------------------------------------------------------------------



 
[ex107magellanseabird046.jpg]
-44- • the near trace shall always be operational • there shall be no more than
2 adjacent bad traces • the maximum number of bad traces in the near third of
each streamer shall not be more than 1% of the total number of traces • average
streamer depth shall not vary by more than ±1 metre from specified depth; and •
maximum distance between depth indicators shall not exceed 400 metres. Bad Trace
Definitions Any of the following conditions shall qualify as a bad trace: • Any
hydrophone within a group is reversed polarity • Sensitivity down by more than 3
dB from manufacturer’s specifications; • Trace is dead; • Trace is spiking or
wild; or • Signal distorted or out of phase by more than 30º or 1 millisecond.
Streamer Noise Definitions Streamer noise shall be given in microbars RMS (Root
Mean Square) and measured over the full recording cycle with recording filters
and with the streamer at the specified tow depth. The following guidelines shall
be used for determination of acceptable levels of coherent noise and swell
noise, but shall depend on geophysical objectives. Whenever possible the use of
onboard processing/QC systems shall be used to further evaluate the effects of
noise on the data. In any case the final decision shall rest with Company in
consultation with its Designated Representative. Ambient noise levels shall not
exceed 250/(L) µbar for the first 10 traces, 100/(L) µbar for traces near the
depth controllers and modules; and 62.5/(L) µbar, for all other traces, where L
= group length in metres, and noise levels are measured through an 8 Hz low cut
filter. Swell noise of up to 25 µbar can be tolerated if appearing on less than
5% of shot records on any line and is less than 2 seconds in duration. Higher
noise levels may be acceptable subject to Company Quality Control Supervisor’s
approval. Coherent noise shall be assessed according to the following: •
amplitude of the interfering signal; • duration of the noise; • repetition and
synchronisation of the interference; and • moveout of the interference. Constant
interference up to 10 µbar shall only be tolerated up to a maximum duration of 4
seconds; As a general rule, coherent noise shall not exceed the following
limits: Noise coming from astern of the streamer: Moveout Max. Noise (µbar RMS)
More than 250 milliseconds 25 µbar 125-250 milliseconds 12 µbar 0-125
milliseconds 5 µbar Noise coming from ahead of the streamer: Moveout Max. Noise
(µbar RMS) More than 2000 milliseconds 25 µbar 1400-2000 milliseconds 12 µbar
0-700 milliseconds 5 µbar



--------------------------------------------------------------------------------



 
[ex107magellanseabird047.jpg]
-45- Streamer Feathering As agreed with the Company’s on board Quality Control
Supervisor and dependent on sea conditions. However, consistent matching of
streamer feather angles on adjacent sail lines will be a critical factor in the
data acquisition process. Maximum streamer feathering should be less than 10
degrees (<10 degress) Streamer QC Checks and Tests Trace polarity shall be in
accordance with SEG (Society of Exploration Geophysicists) convention namely a
compression wave shall produce a negative number on tape, downward deflection on
camera monitor and a white trough on the trace recorder. Streamer sensitivity,
electrical resistance, crossfeed and insulation shall be verified daily or at
any time if requested by Company’s Quality Control Supervisor. Streamer
sensitivity shall be evaluated from a series of fixed gain displays. Streamer
noise tests shall be undertaken on the run in and at the end of every line and
recorded on the production tape. A reference signal shall also be recorded on an
auxiliary channel. During noise tests: • the vessel shall be at Survey speed
(nominally 4.75 knots); • the recording settings shall be as per the specified
acquisition parameters; and • the streamer shall be at the specified depth. The
source to near trace in-line offset shall be verified at the start of each line
by using waterbreak phones or acoustic devices or any other reliable method. A
change in linear source to near trace offset of more than 1/2 group length from
the mean shall be investigated and remedied. 3.7 Recording System Contractor’s
recording system shall meet the following minimum requirements; performance
specifications; and QC checks and tests. Recording System Minimum Requirements
Contractor’s recording system shall meet all of the following minimum
requirements: • The equipment shall be calibrated and meet manufacturer’s
specifications; • Polarity shall be in accordance with SEG convention • Only new
recording media shall be used. • Acceptable media is IBM 3590/3592 compatible
cartridge tapes; • No data shall be recorded after the end of tape marker; • The
last record on each tape shall be followed by a double EOF (End of File); and •
The seismic channels shall be displayed on oscilloscopes. Recording System
Performance Specifications Individual records which exhibit any of the following
do not meet these specifications and shall be considered as a misfire: • loss of
time zero; • tape parity errors; • data extraction errors; • loss of
synchronisation between field time break and start of data; • loss of more than
3 channels; • performance below manufacturer’s specifications; • no data
recorded; • incomplete record; • loss of multichannel monitor or section plotter
for more than one (1) km • loss of fathometer for more than one (1)km



--------------------------------------------------------------------------------



 
[ex107magellanseabird048.jpg]
-46- Recording Instruments QC Checks and Tests Instrument tests shall be
performed in accordance with manufacturer’s recommendations and/or Contractor's
procedures approved by Company’s Quality Control Supervisor and shall comprise
all of the following: Monthly tests for IFP (Instant Floating Point) systems
shall comprise, but not be limited to, the following: • Preamplifier
calibration; • Amplifier RMS noise and DC offset; • Equivalent input noise and
offset referenced to 1 µvolt (with and without low cut filter); • Hydrophone
group sensitivity; • Filter impulse response; • Harmonic distortion; • Cross
feed checks; and • Dynamic range determination. Daily tests for IFP systems
shall comprise, but not be limited to, the following: • Dynamic range
determination; • Equivalent input noise and offset referenced to 1 µvolt (with
and without low cut filter); • Streamer noise test; • Streamer continuity and
leakage test; • Data transmission validity; and • Amplifier RMS noise and DC
offset. Daily tests shall be recorded on media equivalent to that of the
production tapes. Monthly tests shall be processed by Contractor onboard the
vessel. Equipment which does not meet manufacturer’s specifications shall be
replaced and another set of tests performed. A set of monthly tests shall be
undertaken following any software and/or hardware changes. A polarity check
shall be made at the start of the Operations and whenever a streamer section is
replaced. Polarity may be determined by a tap test or evaluation of first break
arrivals (if feasible). Multi-channel camera records shall be taken every 1
kilometre. Tapes All seismic data will be recorded on new magnetic tapes of
Company approved manufacture and brand. Tape labels will be systematically
annotated. Proper precautions will be observed in storing and transporting both
new and recorded tapes. 3.8 Positioning and Data Quality Assurance 3.8.1
Integrated Navigation System (INS) Contractor’s integrated navigation system
shall meet all of the following minimum requirements, binning display minimum
requirements, recording requirements and filtering requirements. INS Minimum
Requirements The system shall be able to determine in real time the location of
the vessel, sources and all receiver arrays by integration of satellite
positioning data, gyro compass data, streamer compass data, laser systems data
(if used) and acoustic systems data at the same instant in time. Where time
de-skewing is required to correct for age of data, this shall be kept to a
minimum. The system shall be able to: • interface positioning data from
satellite systems • record up to 20 lines of position and use up to 10 lines of
position in a single computation, using a least squares solution, for both
vessel, headbuoys and tailbuoys; • compute and display in real time residual
range values for each LOP (Line of Position);



--------------------------------------------------------------------------------



 
[ex107magellanseabird049.jpg]
-47- • mix LOP's from multiple interfaced systems in a single computation; •
compute and display in real time, • position differences between primary,
secondary and tertiary systems • the locations of all positioning nodes on the
towed Survey spread; • the location of all source and receiver positions in the
Survey spread • compute and display in real time LOP geometry and the standard
deviation of the least squares solutions; • navigate between 2 points in either
great circle or grid line mode; • undertake seven parameter datum transformation
calculations; • compute Survey line pre-plots; • display vessel progress along
each Survey line to include speed and distance off-line; • compute and display
coordinates in either geographic or rectangular coordinate systems referenced to
the specified Survey datum, spheroid and projection; • generate an unambiguous
remote display to facilitate steering of the vessel along the Survey line; •
produce end of line QC plots in the form of histograms, scatter grams and time
series plots for each system used for positioning and for each computation made
by the INS, for end of line statistical analysis; and • generate shotpoint
closures in either time or distance mode. INS Recording Requirements The system
shall record to industry standard 3590 cartridge tapes, all raw positions
solutions and sensor data in UKOOA (United Kingdom Offshore Operators
Association) P2/94 format (other formats require Company approval). As minimum
at each shot the following parameters shall be recorded: • time (UTC); • shot
number; • all raw positioning data for all systems and sensors (radio,
satellite, laser etc.); • primary position; • secondary position; • number of
GPS (Global Positioning System) SV's (Satellite Vehicles) and ID's
(Identifications) used with elevations; • GPS HDOP (Horizontal Dilution of
Precision) and PDOP (Position Dilution of Precision) values; • standard
deviation of the least squares position for primary system (or 95% horizontal
error ellipse for DGPS (Differential Global Positioning System) systems); •
standard deviation of the least squares position for secondary system (or 95%
horizontal error ellipse for DGPS systems) • gyro heading and water depth. All
C-O's, delays, propagation velocity factors shall be input into the INS software
not the mobiles. Before the start of line a file containing all initialization
paramaters shall be recorded containing: i) spheroid/datum parameters ii)
projection parameters iii) wide area differential station locations iv) all
antenna and other fixed offsets INS Filtering Where any form of filtering is
applied to raw sensor data, the minimum filter value that is consistent with
non-erratic navigation, shall be selected. In any case all raw unfiltered data
shall be retained and recorded as specified. Company’s Quality Control
Supervisor shall be informed regarding the application of smoothing filters.
3.8.2 Positioning Contractor shall verify all geodetic parameters, station
coordinates and datum transformation parameters to be used for the work and
shall ensure that these are correct and appropriate for the area of operation.



--------------------------------------------------------------------------------



 
[ex107magellanseabird050.jpg]
-48- Contractor shall provide the necessary onboard positioning and navigation
quality control computers to achieve the specified accuracy and tolerances. DGPS
Positioning Contractor’s DGPS positioning system shall meet all of the following
specifications; including network minimum requirements; performance
specifications; height aiding requirements; mobilisation requirements; QC checks
and tests; streamer compasses; and towing geometry. Any Differential Global
Positioning System supplied by Contractor shall have an acceptable proven QC
system. Statistical testing utilising the F-test and W-test shall be carried out
for each position fix to identify and eliminate systematic bias errors and range
outliers. The 95% a-posteriori horizontal error ellipse of the 2-dimensional
position shall be used as the basis for acceptance. For vessel positioning, the
semi-major axis of the a-posteriori horizontal error ellipse shall not exceed 5
metres for at least 90% of shot points on a line and shall not exceed 7 metres
for more than 5% of shotpoints on a line. In instances when the Marginally
Detectable Error (MDE) indicates a possible horizontal movement of greater than
5 metres, the positions will be carefully investigated and other pertinent QC
parameters checked.. Data latency shall be better than 10 seconds. Computation
update rates shall be better than 3 seconds. DGPS Network Minimum Requirements
Contractor’s DGPS network shall meet all of the following minimum requirements:
• A minimum of 4 reference stations shall be continuously monitored from the
mobile site; • Reference stations and mobile station shall monitor the same
satellite constellation; • There shall be at least one monitoring station which
shall be continuously manned (such monitoring station may be located at a
reference station); • Spares complement of 100% (preferably in "hot standby"
mode) including emergency generating power, for each reference station and
monitor station; • Spares complement at the mobile installation shall be 100% to
include receivers, antennas, cabling, power supply and computer hardware and
software; • Transmission formats shall adhere to recognised standards e.g.
RTCM-104 (Radio Transmission Common Code); • Distances from the Operations area
to individual reference stations shall be kept to a minimum; • For “Local” DGPS
systems, maximum distance from reference stations to Operations area shall not
be more than 2000 kilometres. Wide Area DGPS systems with multi-reference
station options shall be considered on a case by case basis. • Satellite
prediction software with latest updated almanac shall be available throughout
the Operations. Such software shall be used to plan Operations and identify any
poor coverage windows. • Contractor or its subcontractor shall make every effort
to verify there are no additional users of equipment, operating in or near to
the Operations area, which transmit on a frequency or frequencies, likely to
impair the performance of the system. DGPS Performance Specifications The
following specifications shall govern the operation of the DGPS. Individual
records which do not meet these specifications shall be considered as a misfire:
For Vessel Positioning: Whenever possible the maximum available number of
healthy satellites which meet minimum elevation criteria shall be used in any
computation. A multiple reference station derived position may be used



--------------------------------------------------------------------------------



 
[ex107magellanseabird051.jpg]
-49- subject to the above requirements. Height Aiding Height aiding (i.e. where
the equipotential surface is treated as a pseudo position line) may only be used
if: • the physical variation in antenna height due to tide, pitch, roll and
heave, is less than 2 metres • an average ellipsoid height has been determined
from a statistically analysed dataset of continuous readings whose standard
deviations are less than 2 metres. • it's use is minimal and in any case for
never more than 30 minutes on any single Survey line DGPS Requirements During
Mobilisation During mobilisation if possible, Contractor’s DGPS system shall
meet all of the following requirements: • Integrity Monitor Check (as detailed
in 2.5 not found??) • During the verification the complete fully interfaced
installation, to include all reference stations, Contractor's INS, all hardware
and software shall be verified; • During mobilisation the DGPS shall be
installed in the proposed configuration for the Operations while the vessel is
stationary at the dockside where the differential corrections can be correctly
received; • DGPS positions shall be determined over a period of 30 minutes of
good satellite coverage • A scatter plot shall be produced showing the
distribution about the coordinated location from which the following shall be
determined and provided: • mean excursion eastings; • maximum excursion eastings
• mean excursion northings; • maximum excursion northings; • mean excursion
height; and • maximum excursion height. • A similar check may be required at the
end of the Operations or at any time during the Operations if necessary or if
requested by Company’s Quality Control Supervisor. If Contractor cannot meet the
above mobilisation requirements an alternative method of DGPS system
calibration, acceptable to the Company, shall be clearly delineated and executed
by the Contractor. DGPS QC Checks and Tests Contractor shall conduct all of the
following QC checks and tests on Contractor’s DGPS system: • As a matter of
routine monitor station information concerning status and health of all
satellites shall be continuously available and monitored; • Internally generated
quality control indicators such as HDOP, GDOP, PDOP, VDOP shall be continuously
available and monitored; Streamer Compasses Where streamer compasses are to be
used for determination of streamer feathering the following shall apply: • the
latest value of magnetic declination (horizontal intensity) to be used shall be
obtained from either latest IGRF (International Geomagnetic Reference Field)
published tables or from a recognised magnetic observatory, and/or • Contractor
shall provide information on the most recent dynamic verification check. Towing
Geometry When the required geometry has been established, towing wires and
chains shall be marked to ensure the geometry remains the same following each
deployment. Near trace offset (i.e. the linear distance between centre source
and centre near trace) shall not vary by more than ± 1/2 group length unless
such variation is as a result of tides and/or currents influencing



--------------------------------------------------------------------------------



 
[ex107magellanseabird052.jpg]
-50- towing characteristics. During mobilisation the following components shall
be accurately measured and documented: Streamer front end: • lead in; • stretch
sections; • gun locations and distances; 3.9 Ancillary Equipment The following
minimum requirements shall apply to all of Contractor’s ancillary equipment.
Gyro Compass Minimum Requirements The following minimum requirements apply to
Contractor’s gyrocompass: • One or more units are required and shall be
interfaced to the INS; • The unit shall be calibrated against a known azimuth,
during mobilisation while the vessel is stationary at the dockside or using
statistics derived from dynamic observations; • Dockside calibrations shall be
undertaken by an experienced Surveyor. Each gyro heading shall agree with the
Surveyed azimuth to within 0.5º; • No dockside calibration shall be started
until the gyrocompass has been allowed to stabilise for 2 hours; • Additional
calibrations shall be undertaken during the course of the Operations and at the
end of the Operations if requested by Company’s Quality Control Supervisor; •
Contractor shall provide historical information regarding previous gyro
calibration results; Single Trace Recorder Minimum Requirements The following
minimum requirements shall apply to Contractor’s single trace recorder: • As
minimum Contractor shall provide a method for displaying near trace data
throughout the Operations. Such system shall be able to be used to assist in the
detection of source out of sequence firing in multi-source Operations. Shot
Record Monitor Minimum Requirements The following minimum requirements shall
apply to Contractor’s shot record monitor: • Contractor shall provide a means
for monitoring and displaying all seismic channels from which dead, weak, or
otherwise bad or noisy channels may be identified and the level of noise
quantified; • Records shall be annotated with date, line number and shot number
and shall be taken at the beginning and end of each line and at intervals of 1
kilometre or as requested by Company Designated Representative. Fathometer
Minimum Requirements The following minimum requirements shall apply to
Contractor’s fathometer: • A dual frequency digital fathometer shall be
available throughout the Operations; • The unit shall be calibrated in
accordance with manufacturer’s specifications; • Every opportunity shall be
taken throughout the course of the Operations to verify fathometer accuracy
during port calls and/or when crossing well locations; • A diagram showing
location of fathometer transducer relative to the primary antenna or navigation
reference point shall be provided. Sound Velocity Measures A properly calibrated
and working system shall be available throughout the Operations to periodically
determine velocity of sound in water (from surface to sea bed) for use with all
acoustic devices and for



--------------------------------------------------------------------------------



 
[ex107magellanseabird053.jpg]
-51- processing purposes. 4 DELIVERABLES 4.1 Brute Stack: A processing sequence
should be implemented such that a single brute stack is produced for each vessel
pass, the choice of source and streamer should be rotated between lines. The
processing sequence should be designed such that noise is not attenuated and a
true representation of recorded data is presented. Such a processing sequence
may include (without limitation) the following steps; Trace Decimation Gain
Recovery DBS Swell Noise and Linear Noise attenuation NMO correction – using
either a regional function supplied by the client Post NMO mute – picked by
onboard contractor processing staff Stack Gun and Cable correction TVF Amplitude
balancing and display 4.2 Shot Gathers: Every 20 shots (configurable) – viewed
interactively online, every shot. 4.3 f-k Plots: Every 20 shots (configurable)
Rectangular time/trace window selected by client 4.4 RMS Analysis: Computed in
two rectangular time/trace windows. One of the time trace windows is further
analysed in three frequency windows. 4.5 Low Fold Cube A processing sequence
should be implemented to allow the production of a Low Fold Cube which will
include the near trace. The low fold cube should be merged with available
navigation data and processed to a time of 1.0 second TWT. 4.6 SEG D Header
Analysis Multiple SegD header attributes. 4.7 SEG Y Deliverables Concatenated
brute stacks in SEGY format. Single Trace Cube in SEGY format preferred trace is
3 or 4. 4.8 On Line Displays Brute stacks Attribute analysis to optionally
include Header Attributes, RMS analysis attributes Shot gathers (optional shot
increment) f-k Plots (optional shot increment) 4.10 Survey Data Deliverables
Contractor shall provide the following on completion of the Operations:



--------------------------------------------------------------------------------



 
[ex107magellanseabird054.jpg]
-52- • Dual copies of all seismic field tapes. • Digital Copies of all
observer’s logs and instrument test results in pdf format. • Dual copies of Post
plotted positioning data tapes in UKOOA P1/90 format upon completion of seismic
data acquisition; • Dual copies of All field raw positioning data tapes in UKOOA
P2/94 format; • Six copies of final post mission report of all field activity in
pdf format; and • Six copies of final post mission report of all navigation
processing in pdf format. Positioning Post Processing Wherever possible
Contractor shall process all positioning data onboard the Survey vessel and
provide UKOOA P1/90 format tapes on completion of the work. Full quality control
and processing of all positioning data is required. Contractor shall undertake
additional QC as necessary at Contractor’s offices onshore, on lines, which have
been identified as being problematic, by either Quality Control Supervisor.
Contractor shall provide a full description of the equipment and algorithms used
for the post plotting of all navigation and positioning data, together with a
description of the quality control procedures for each phase of the processing.
5 OPERATIONS DATUM AND MAPPING PARAMETERS All navigation systems used during
acquisition will be operated using WGS84 as the reference datum. Ancillary
systems which may require to work on a plane will use the following projection
on the reference spheroid. Projection : U.T.M. Zone : 52 S Central Meridian : 52
S Zone Width : 6° False Northing : 10,000,000 False Easting : 500,000 Scale
Factor along C.M. : 0.9996



--------------------------------------------------------------------------------



 
[ex107magellanseabird055.jpg]
-53- 6 CMP BINNING REQUIREMENTS FOR 3D ACQUISITION The CMP binning system shall
be capable of dividing each streamer into at least four equal (or near equal)
segments to monitor offset distribution. The data shall be collected utilising
flexible bins as specified below. Each of the selected segments of each streamer
shall contain the full number of unique offset traces as specified below. The
binning system shall utilise suitable graphical display capabilities so as far
as to ensure that the required offset CMP distribution specifications have been
achieved. Cell flex is defined herein as the distance from the bin centre to the
edge of the flexed cell, i.e. for a 25 metre bin width, a 100% flex is defined
as each side of the cell being flexed by 12.5 metres (giving a total flexed cell
width from edge to edge of 50 metres). The following set of bin flexing
parameters will be applied. The spread will be steered to maximise the coverage
on the Near Segment. Binning Parameters Streamer Segments Nears Near / Mids Far
/ Mids Far Offset Range (metres) 0 - 1500 1500 - 3000 3000 - 4500 4500 – 6000
Nominal Fold Coverage 20 fold 20 fold 20 fold 20 fold Flex Binning Technique
Linear taper Linear taper Linear taper Linear taper Static Bin Width 25 metres
25 metres 25 metres 25 metres Flex at beginning of Segment 100% 150% 220% 320%
Flex at end of Segment 150% 225% 320% 450% Near Trace Bin Width (Flexed) 50
metres 62.5 metres 81.25 metres 105 metres Far Trace Bin Width (Flexed) 62.5
metres 81.25 metres 105 metres 137.5 metres Coverage Parameters (with Flex
applied) Coverage (%) Minimum Fold Near trace coverage ≥90% 18 Near-Mid trace
coverage ≥80% 16 Near-Far trace coverage ≥70% 14 Far trace coverage ≥60% 12
Total 60



--------------------------------------------------------------------------------



 
[ex107magellanseabird056.jpg]
-54- ANNEXURE E AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES OPERATIONS MAP
AND COORDINATES The following map and coordinates are subject to the final
results of the migration aperture study. 195 SQUARE KILOMETRES 3D BOUNDARY
COORDINATES E N Latitude Longitude 537523 8826166 10 37 07.11 S 129 20 34.95 E
537523 8817716 10 41 42.26 S 129 20 35.26 E 556432 8817716 10 41 41.40 S 129 30
57.73 E 556432 8818977 10 41 00.32 S 129 30 57.66 E 561124 8818977 10 41 00.06 S
129 33 32.11 E 561124 8826166 10 37 06.00 S 129 33 31.68 E 3 x 2D LINES 105
KILOMETRES FULL FOLD IN TOTAL E N Latitude Longitude Line 1 599610 8848628 10 24
51.79 S 129 54 36.10 E 608036 8823925 10 38 15.16 S 129 59 15.76 E Line 2 605193
8823244 10 38 37.62 S 129 57 42.2 E 606610 8849685 10 24 16.70 S 129 58 26.2 E
Line 3 609747 8831646 10 34 03.63 S 130 00 11.25 E 557959 8824039 10 38 15.44 S
129 31 47.65 E BEGULA-1 WELL LOCATION E N Latitude Longitude 605608 8831150 10
34 20.20S 129 57 55.12E



--------------------------------------------------------------------------------



 
[ex107magellanseabird057.jpg]
-55- ANNEXURE F AGREEMENT FOR 2D AND 3D DATA ACQUISITION SERVICES HSE
REQUIREMENTS 1.1 All activities will be carried out in accordance with the
Company’s Environmental Plan for the Operations. If the Company employs a Marine
Mammal Observer(s) to implement the Environmental Plan then all Contractor staff
must accept the authority of the Marine Mammal Observer on matters involving
marine mammals. 1.2 All activities will be carried out in accordance with the
Project Management Plan, which will be developed by the Contractor and approved
by the Company prior to commencement of the Operations. 1.3 Without limiting or
in any way affecting the obligations of the Contractor to perform the Services,
the Contractor shall comply with all legislative and Company health, safety and
environment requirements relating to the safety of persons in relation to the
provision of the Services in relation to the services. 1.4 The Contractor shall:
(a) take necessary and reasonably practicable precautions to ensure the safety
and health of its employees, Consultants, Subcontractors, suppliers, or any
other person who may work on the data acquisition or any other place where
Services under this Agreement are being performed, and shall take the same
precautions in respect of all Company employees, agents, consultants, separate
contractors, members of the public and any third party; (b) before commencing
any work on data acquisition, provide and obtain Company’s approval of a HSE
Policy and Management System which: (i) includes a risk assessment based on Oil
& Gas Industry standard of activities to be performed to determine areas of
risk, their level based upon an assessment and mitigation strategies to reduce
the level of risk to ALARP (as low as reasonably practicable). A copy of the
risk register is to be supplied to Company as well as updates against Risk
Register actions including reports on progress of closure of actions; (ii)
details how the Contractor will comply with its HSE obligations under the
Services Agreement and in particular this Schedule; (iii) is consistent with
Company's HSE Policies; (iv) is applied to all work performed under this
agreement and which is incorporated into all subcontracts entered into by the
Contractor; and (v) details the management structure for the Services including
the management of subcontractor relationships. (c) maintain and administer the
HSE Policy and management system to discharge its safety obligations under this
Agreement and in particular this Schedule; (d) institute an induction program
approved by Company to ensure all employees, consultants, subcontractors,
suppliers, separate contractors and any other person visiting or performing work
on or near the Operations Area receive appropriate instruction in relation to
health and safety issues, the Safety Management Plan and any HSE protocols
prepared by the Contractor; (e) if requested by the Company’s Designated
Representative, be responsible for the preparation of a HSE audit schedule in
consultation with Company and,



--------------------------------------------------------------------------------



 
[ex107magellanseabird058.jpg]
-56- (i) provide Company with the option to participate as an observer during
HSEMS audits, and (ii) supply Company with a copy of the report. (f)
Notwithstanding the above audit requirements, Company reserves the right to
conduct system audits and/or random audits of the Contractor’s HSEMS; (g)
maintain and provide to the Company’s Designated Representative (or any person
nominated by him or her in writing), if so requested, all documentary evidence
that the Contractor has developed and implemented such safety protocols, plans,
induction programs and training programs required in order to discharge the
Contractor's obligations under this Agreement in particular this Schedule; (h)
immediately discontinue any practice or remove any equipment considered by the
Company’s Designated Representative to be dangerous; (i) promptly remove from
the survey vessel or project any person employed by the Contractor who Company
requests to be removed; (j) ensure that all necessary and adequate supervision
is provided at all times to ensure compliance with Legislative Requirements and
this Agreement; (k) comply with any reasonable direction given by the Company’s
Designated Representative to improve or rectify the Contractor's safety
precautions; (l) provide prompt and thorough incident reporting to Company and
facilitate any requirement by Company to investigate an incident. The transfer
of information between the Contractor and Company, which shall: (i) in the first
instance, and as soon as possible after the incident event becomes known to the
Contractor but not later than 4 hours after the event, be reported verbally to
the Company’s Designated Representative ; and (ii) be followed up in writing
using an agreed format within 1 business day of the initial notification; and
(iii) be the subject to an investigation of a standard approved by Company with
the outcome of such investigation being provided to Company, (iv) include
written reporting and plans detailing measures to prevent future occurrence and
to rectify any deficiencies identified during the investigation. (m) shall
comply with the relevant Acts and Regulations in relation to injury management
and rehabilitation and put a system in place to manage the rehabilitation and
return to work of injured persons; (n) introduce an inspection program that
maintains high standards of workplace housekeeping. 1.5 HSE performance data is
to be provided by the Contractor to Company at the end of the Operations. This
information shall include, but not be limited to the following: - Number of
employees - Number of contractors - Hours worked by (a) employees and (b)
contractors;



--------------------------------------------------------------------------------



 
[ex107magellanseabird059.jpg]
-57- - Number of inductions; - Number of Lost Time Cases (LTC) as agreed by
Company; - Number of Return to Work Cases (RWC) as above; - Number of Medical
Treatment Cases (MTC) as above; - Number of First Aid cases (as above); - Number
of Near Misses (as above); - Number of Hazard reports lodged. From time to time
Company may require additional information to be provided in such reports.



--------------------------------------------------------------------------------



 
[ex107magellanseabird060.jpg]
-58- ANNEXURE G LINE COORDINATES FARFIELD SIGNATURE LISTING Farfield signature
was generated by Nucleus+ version 2.1.0 Farfield signature was generated by
Marine source modelling version 1.5.0 Name of farfield dataset : 3080_050_2000
Source array name : 3080_050_2000 Total array volume (cu.in.) : 3080.0 Source
average depth (m) : 5.0 Average pressure (psi) : 2000.0 Ghost strength : -1.00
Primary amplitude (bar m) : 44.82 Peak-peak amplitude (bar m) : 91.67
Pulse/Bubble ratio : 25.74 Bubble period (+) (ms) : 98.88 Bubble period (-) (ms)
: 164.62 Geometrical spreading : 2.00 Sea water temperature (C) : 20.0 Sea water
velocity (m/s) : 1521.6 Filter parameters Filter type : Sercel SEAL
mp_3/6-200/370 Low cut frequency (Hz) : 3.0 High cut frequency (Hz) : 200.0 Low
cut slope (dB/oct) : 6.0 High cut slope (dB/oct) : 370.0 Start time (ms) : -64.0
Index of time zero : 129 Sample interval (ms) : 0.5 Farfield position Farfield
distance (m) : 9000.0 Dip angle (degrees) : 0.0 Azimuth angle (degrees) : 0.0
Amplitudes are in bar m Time is increasing horizontally 0.000 0.000 0.000 0.000
0.000 0.000 -0.000 -0.000 -0.000 0.000 0.000 0.000 0.000 0.000 -0.000 -0.000
-0.000 -0.000 -0.000 0.000 0.000 0.000 0.000 0.000 -0.000 -0.000 -0.001 -0.001
-0.000 0.000 0.001 0.002 0.002 0.001 -0.001 -0.002 -0.003 -0.003 -0.001 0.002
0.005 0.006 0.005 0.002 -0.004 -0.009 -0.011 -0.009 -0.002 0.008 0.017 0.019
0.014 0.001 -0.016 -0.029 -0.031 -0.020 0.002 0.029 0.047 0.049 0.028 -0.009
-0.049 -0.076 -0.073 -0.037 0.022 0.082 0.117 0.106 0.046 -0.045 -0.131 -0.175
-0.148 -0.052 0.083 0.204 0.254 0.201 0.052 -0.144 -0.307 -0.361 -0.265 -0.039
0.237 0.450 0.499 0.338 0.007 -0.375 -0.647 -0.678 -0.419 0.058 0.575 0.915
0.906 0.503 -0.172 -0.865 -1.280 -1.198 -0.587 0.363 1.289 1.789 1.586 0.665
-0.681 -1.935 -2.541 -2.135 -0.727 1.244 3.023



--------------------------------------------------------------------------------



 
[ex107magellanseabird061.jpg]
-59- 3.800 3.035 0.728 -2.469 -5.378 -6.608 -4.996 -0.002 8.053 18.022 28.222
36.885 42.636 44.824 43.607 39.770 34.353 28.244 21.879 15.170 7.679 -1.035
-11.046 -21.819 -32.201 -40.676 -45.794 -46.629 -43.108 -36.082 -27.117 -18.066
-10.574 -5.662 -3.529 -3.626 -4.937 -6.379 -7.156 -6.969 -6.022 -4.836 -3.988
-3.851 -4.452 -5.484 -6.446 -6.855 -6.434 -5.209 -3.488 -1.730 -0.375 0.307
0.296 -0.203 -0.862 -1.359 -1.496 -1.252 -0.767 -0.259 0.070 0.113 -0.106 -0.458
-0.769 -0.892 -0.768 -0.433 -0.004 0.377 0.599 0.617 0.464 0.228 0.014 -0.099
-0.081 0.044 0.213 0.357 0.427 0.410 0.330 0.232 0.165 0.157 0.212 0.307 0.407
0.479 0.504 0.481 0.429 0.373 0.337 0.331 0.355 0.397 0.438 0.467 0.475 0.465
0.448 0.433 0.428 0.438 0.458 0.482 0.502 0.514 0.516 0.511 0.504 0.500 0.501
0.509 0.520 0.533 0.543 0.551 0.555 0.557 0.559 0.562 0.568 0.576 0.585 0.593
0.600 0.606 0.610 0.614 0.618 0.623 0.629 0.636 0.642 0.649 0.655 0.660 0.665
0.670 0.676 0.682 0.688 0.694 0.700 0.706 0.711 0.716 0.722 0.727 0.733 0.738
0.744 0.750 0.755 0.760 0.765 0.770 0.775 0.781 0.787 0.793 0.798 0.803 0.806
0.808 0.808 0.807 0.804 0.801 0.798 0.794 0.791 0.788 0.785 0.783 0.783 0.783
0.786 0.790 0.796 0.804 0.813 0.823 0.834 0.844 0.855 0.865 0.874 0.884 0.894
0.904 0.914 0.925 0.935 0.945 0.954 0.963 0.971 0.978 0.985 0.991 0.996 1.000
1.004 1.006 1.008 1.008 1.008 1.006 1.003 0.999 0.995 0.990 0.984 0.978 0.972
0.965 0.958 0.951 0.944 0.937 0.930 0.924 0.918 0.911 0.904 0.897 0.889 0.879
0.869 0.857 0.844 0.828 0.811 0.792 0.771 0.747 0.722 0.695 0.666 0.635 0.604
0.573 0.542 0.511 0.483 0.455 0.431 0.409 0.390 0.374 0.360 0.350 0.341 0.334
0.328 0.321 0.314 0.305 0.294 0.279 0.260 0.237 0.208 0.174 0.134 0.089 0.039
-0.016 -0.075 -0.136 -0.199 -0.262 -0.324 -0.383 -0.437 -0.485 -0.526 -0.557
-0.577 -0.588 -0.587 -0.577 -0.556 -0.527 -0.490 -0.446 -0.398 -0.345 -0.289
-0.231 -0.172 -0.114 -0.056 0.001 0.056 0.110 0.162 0.214 0.264 0.314 0.362
0.410 0.456 0.500 0.543 0.583 0.621 0.656 0.690 0.721 0.751 0.778 0.802 0.824
0.843 0.859 0.872 0.882 0.889 0.894 0.897 0.896 0.893 0.885 0.872 0.852 0.825
0.790 0.743 0.684 0.610 0.520 0.410 0.280 0.127 -0.048 -0.243 -0.456 -0.682
-0.918 -1.156 -1.390 -1.614 -1.824 -2.012 -2.176 -2.312 -2.417 -2.492 -2.536
-2.552 -2.542 -2.510 -2.462 -2.401 -2.333 -2.262 -2.191 -2.121 -2.056 -1.993
-1.935 -1.879 -1.825 -1.771 -1.719 -1.665 -1.610 -1.553 -1.493 -1.430 -1.364
-1.296 -1.226 -1.154 -1.083 -1.012 -0.942 -0.875 -0.809 -0.746 -0.687 -0.630
-0.576 -0.525 -0.478 -0.434 -0.393 -0.355 -0.320 -0.287 -0.256 -0.229 -0.203
-0.181 -0.160 -0.143 -0.128 -0.115 -0.104 -0.095 -0.089 -0.084 -0.082 -0.081
-0.083 -0.086 -0.091 -0.098 -0.105 -0.114 -0.122 -0.131 -0.139 -0.147 -0.154
-0.160 -0.164 -0.168 -0.169 -0.169 -0.167 -0.164 -0.159 -0.152 -0.144 -0.135
-0.125



--------------------------------------------------------------------------------



 
[ex107magellanseabird062.jpg]
-60- -0.114 -0.102 -0.090 -0.077 -0.064 -0.051 -0.037 -0.023 -0.009 0.005 0.018
0.032 0.046 0.059 0.073 0.086 0.098 0.111 0.123 0.135 0.147 0.158 0.169 0.179
0.189 0.199 0.208 0.217 0.225 0.233 0.241 0.248 0.255 0.261 0.267 0.272 0.278
0.282 0.286 0.290 0.294 0.297 0.299 0.301 0.303 0.304 0.305 0.306 0.306 0.305
0.304 0.303 0.301 0.298 0.296 0.292 0.288 0.284 0.279 0.274 0.269 0.262 0.256
0.249 0.241 0.233 0.224 0.215 0.205 0.195 0.184 0.173 0.161 0.149 0.137 0.125
0.112 0.100 0.088 0.075 0.063 0.052 0.040 0.029 0.019 0.010 0.001 -0.008 -0.015
-0.022 -0.028 -0.032 -0.036 -0.039 -0.041 -0.043 -0.043 -0.042 -0.041 -0.038
-0.035 -0.031 -0.027 -0.022 -0.016 -0.009 -0.003 0.005 0.012 0.021 0.029 0.038
0.047 0.056 0.066 0.076 0.086 0.096 0.106 0.116 0.126 0.137 0.147 0.157 0.167
0.178 0.188 0.198 0.208 0.218 0.228 0.237 0.247 0.257 0.266 0.276 0.285 0.294
0.303 0.312 0.321 0.330 0.338 0.347 0.356 0.364 0.373 0.381 0.389 0.397 0.405
0.414 0.422 0.430 0.438 0.446 0.454 0.462 0.470 0.477 0.485 0.493 0.501 0.508
0.516 0.523 0.531 0.538 0.545 0.551 0.558 0.564 0.570 0.576 0.581 0.586 0.590
0.593 0.596 0.599 0.600 0.601 0.600 0.599 0.597 0.593 0.589 0.583 0.575 0.567
0.557 0.546 0.533 0.519 0.504 0.487 0.469 0.449 0.428 0.406 0.382 0.357 0.332
0.305 0.278 0.250 0.221 0.192 0.163 0.134 0.105 0.076 0.047 0.018 -0.010 -0.039
-0.068 -0.097 -0.126 -0.154 -0.183 -0.211 -0.240 -0.267 -0.294 -0.320 -0.345
-0.369 -0.392 -0.414 -0.434 -0.453 -0.470 -0.486 -0.501 -0.515 -0.528 -0.540
-0.551 -0.562 -0.572 -0.581 -0.591 -0.599 -0.607 -0.615 -0.622 -0.629



--------------------------------------------------------------------------------



 
[ex107magellanseabird063.jpg]
-61- DROPOUT SIGNATURE DROPOUT SIGNATURE STATISTICS FILE File format number : 5
Statistics created by Nucleus+ version 2.1.0 Statistics created by Marine source
modelling version 1.5.0 User reference : Computed dropout signature statistics.
Correlation measure : Cross correlation. Project name : Voyager Dropout
signature dataset : 3080_050_ALL_DropOut_Listing Dropout array name :
3080_050_DO_2000 Reference array name : 3080_050_DO_2000 Instrument filter :
Sercel SEAL mp_3/6-200/370 Primary pick window (ms) : -64.00 - 30.00 Bubble pick
window (ms) : 50.00 - 200.00 Amplitude option : Positive peak amplitude.
Frequency analysis option : Average absolute spectral deviation. Bandwidth of
analysis (Hz) : 10.00 - 70.00 Water velocity (m/s) : 1521.65 Water temperature
(C) : 20.00 Reflection coefficient : -1.00 Farfield dip angle (deg) : 0.00
Farfield azimuth (deg) : 0.00 Farfield distance (m) : 9000.00 In the table below
: Peak - Primary positive peak amplitude %ch - Percentage change P/B -
Primary/Bubble ratio X-cor - Cross correlation coefficient (normalized) AvgdB -
Average absolute deviation (dB) MaxdB - Maximum absolute deviation (dB)
(Negative gun number means activated spare gun) Index Dropped gun numbers Gun
volumes Peak %ch P/B %ch X-cor AvgdB MaxdB 1 Full Array 0 45.8 0 28.4 0 1 0 0 2
1 1 100 44.2 -3.5 30.2 6.5 0.9996 0.33 -1 3 1 2 100 44.3 -3.4 30 5.7 0.9996 0.32
-1 4 1 3 110 44.3 -3.3 26.1 -8.1 0.9996 0.22 0.5 5 1 4 250 44 -4.1 28.8 1.6
0.9955 0.77 -3.6 6 1 5 250 44 -4 29.6 4.3 0.9955 0.77 -3.6 7 1 6 150 44.4 -3.2
33.3 17.5 0.9994 0.33 1.6 8 1 7 150 44.4 -3.1 33.5 18.1 0.9994 0.32 1.6 9 1 8 40
45 -1.7 27.8 -1.9 0.9997 0.07 0.2 10 1 9 90 44.2 -3.7 25.7 -9.3 0.9997 0.23 0.6
11 1 10 150 44 -4 25 -11.9 0.9989 0.48 -2.3 12 1 11 150 44 -4 24.8 -12.6 0.9989
0.48 -2.4 13 2 1 100 44.3 -3.4 30 5.7 0.9996 0.32 -1 14 2 2 100 44.2 -3.5 30.2
6.5 0.9996 0.33 -1 15 2 3 110 44.3 -3.3 26.1 -8.1 0.9996 0.22 0.5 16 2 4 250 44
-4 29.6 4.3 0.9955 0.77 -3.6 17 2 5 250 44 -4.1 28.8 1.6 0.9955 0.77 -3.6



--------------------------------------------------------------------------------



 
[ex107magellanseabird064.jpg]
-62- Index Dropped gun numbers Gun volumes Peak %ch P/B %ch X-cor AvgdB MaxdB 18
2 6 150 44.4 -3.1 33.5 18.1 0.9994 0.32 1.6 19 2 7 150 44.4 -3.2 33.3 17.5
0.9994 0.33 1.6 20 2 8 40 45 -1.7 27.8 -1.9 0.9997 0.07 0.2 21 2 9 90 44.2 -3.7
25.7 -9.3 0.9997 0.23 0.6 22 2 10 150 44 -4 24.8 -12.6 0.9989 0.48 -2.4 23 2 11
150 44 -4 25 -11.9 0.9989 0.48 -2.3 24 1 1 1 2 100 100 42 -8.4 26.4 -6.9 0.9995
0.66 1.3 25 1 1 1 3 100 110 42.6 -7.1 25.1 -11.6 0.9992 0.56 1.4 26 1 1 1 4 100
250 42.4 -7.6 30.9 9.1 0.9959 0.93 -3.2 27 1 1 1 5 100 250 42.4 -7.5 30.5 7.7
0.9958 0.93 -3.2 28 1 1 1 6 100 150 42.8 -6.6 34.4 21.2 0.9994 0.54 1 29 1 1 1 7
100 150 42.8 -6.5 34.5 21.8 0.9994 0.53 1 30 1 1 1 8 100 40 43.5 -5.2 30 5.9
0.9992 0.38 1.1 31 1 1 1 9 100 90 42.6 -7.1 30.5 7.5 0.9993 0.52 1.1 32 1 1 1 10
100 150 42.4 -7.5 28.4 0.3 0.9987 0.73 3 33 1 1 1 11 100 150 42.4 -7.5 28.3 -0.1
0.9986 0.73 3 34 1 1 2 1 100 100 42.7 -6.9 23.4 -17.4 0.9982 0.67 2 35 1 1 2 2
100 100 42.6 -7 23.6 -16.8 0.9983 0.67 2 36 1 1 2 3 100 110 42.7 -6.7 28 -1.2
0.9992 0.52 1.5 37 1 1 2 4 100 250 42.4 -7.5 28.3 -0.1 0.995 0.96 -3.6 38 1 1 2
5 100 250 42.4 -7.6 27.8 -1.9 0.9951 0.97 -3.5 39 1 1 2 6 100 150 42.8 -6.6 36.6
29 0.9992 0.54 1.1 40 1 1 2 7 100 150 42.8 -6.6 36.4 28.3 0.9992 0.55 1.1 41 1 1
2 8 100 40 43.5 -5.2 30.1 6 0.9992 0.38 1.2 42 1 1 2 9 100 90 42.6 -7.1 30.5 7.6
0.9993 0.51 1.1 43 1 1 2 10 100 150 42.4 -7.5 28.1 -0.8 0.9986 0.72 3 44 1 1 2
11 100 150 42.4 -7.5 28.2 -0.4 0.9987 0.73 3 45 1 2 1 3 100 110 42.6 -7 24.9
-12.1 0.9991 0.55 1.4 46 1 2 1 4 100 250 42.4 -7.5 31 9.2 0.9959 0.92 -3.2 47 1
2 1 5 100 250 42.4 -7.4 30.6 7.8 0.9958 0.91 -3.2 48 1 2 1 6 100 150 42.8 -6.6
34.2 20.8 0.9994 0.53 1 49 1 2 1 7 100 150 42.9 -6.5 34.4 21.4 0.9993 0.52 1 50
1 2 1 8 100 40 43.5 -5.1 29.8 5.2 0.9991 0.37 1.1 51 1 2 1 9 100 90 42.6 -7.1
30.3 6.7 0.9992 0.51 1.1 52 1 2 1 10 100 150 42.4 -7.4 30 5.9 0.9987 0.72 3 53 1
2 1 11 100 150 42.5 -7.4 28.3 -0.3 0.9986 0.71 3 54 1 2 2 1 100 100 42.7 -6.8
23.3 -17.8 0.9981 0.66 2 55 1 2 2 2 100 100 42.7 -6.9 23.4 -17.4 0.9982 0.67 2
56 1 2 2 3 100 110 42.8 -6.7 28 -1.2 0.9991 0.51 1.5 57 1 2 2 4 100 250 42.4
-7.5 28.4 0 0.9949 0.95 -3.6 58 1 2 2 5 100 250 42.4 -7.5 27.8 -2.1 0.995 0.96
-3.5 59 1 2 2 6 100 150 42.9 -6.5 36.3 28.1 0.9991 0.53 1.1 60 1 2 2 7 100 150
42.8 -6.6 36.3 27.9 0.9992 0.54 1.1 61 1 2 2 8 100 40 43.5 -5.1 29.9 5.3 0.9991
0.37 1.2 62 1 2 2 9 100 90 42.6 -7 30.3 6.9 0.9992 0.51 1.1 63 1 2 2 10 100 150
42.5 -7.4 28 -1.1 0.9986 0.71 3 64 1 2 2 11 100 150 42.4 -7.4 29.8 5 0.9987 0.72
3 65 1 3 1 4 110 250 42.2 -7.8 31 9.5 0.9955 0.93 -3.2 66 1 3 1 5 110 250 42.3
-7.8 30.6 8 0.9954 0.92 -3.3 67 1 3 1 6 110 150 42.9 -6.4 33.6 18.5 0.9987 0.54
2 68 1 3 1 7 110 150 42.9 -6.4 33.7 19 0.9986 0.53 2 69 1 3 1 8 110 40 43.6 -4.9
25.8 -9.1 0.9987 0.29 0.6 70 1 3 1 9 110 90 42.7 -6.9 26.2 -7.5 0.9988 0.45 0.9
71 1 3 1 10 110 150 42.5 -7.3 23.1 -18.5 0.9984 0.69 2.3 72 1 3 1 11 110 150
42.5 -7.3 22.9 -19.1 0.9982 0.68 2.4 73 1 3 2 1 110 100 42.8 -6.7 28 -1.2 0.9991
0.51 1.5 74 1 3 2 2 110 100 42.7 -6.7 28 -1.2 0.9992 0.52 1.5 75 1 3 2 3 110 110
42.8 -6.5 23.7 -16.5 0.9985 0.45 1 76 1 3 2 4 110 250 42.5 -7.3 28.3 -0.1 0.9947
0.91 -3.6 77 1 3 2 5 110 250 42.5 -7.4 27.6 -2.5 0.9948 0.91 -3.5 78 1 3 2 6 110
150 42.9 -6.3 29.4 3.6 0.9985 0.53 1.9



--------------------------------------------------------------------------------



 
[ex107magellanseabird065.jpg]
-63- Index Dropped gun numbers Gun volumes Peak %ch P/B %ch X-cor AvgdB MaxdB 79
1 3 2 7 110 150 42.9 -6.4 29.2 3.1 0.9986 0.53 1.9 80 1 3 2 8 110 40 43.6 -5
25.5 -10.1 0.9987 0.29 0.6 81 1 3 2 9 110 90 42.7 -6.9 26 -8.5 0.9988 0.45 0.8
82 1 3 2 10 110 150 42.5 -7.2 22.7 -19.8 0.9982 0.68 2.4 83 1 3 2 11 110 150
42.5 -7.3 22.9 -19.2 0.9983 0.69 2.3 84 1 4 1 5 250 250 41.8 -8.8 34.4 21.4
0.9974 0.81 3.1 85 1 4 1 6 250 150 42.4 -7.6 21.2 -25.2 0.995 0.94 4.2 86 1 4 1
7 250 150 42.4 -7.4 20.5 -27.5 0.995 0.92 4.3 87 1 4 1 8 250 40 43.2 -5.9 27.7
-2.4 0.9951 0.81 -3.5 88 1 4 1 9 250 90 42.3 -7.7 26 -8.1 0.9947 0.96 3.8 89 1 4
1 10 250 150 42.1 -8.1 25.6 -9.7 0.9949 1.02 3.7 90 1 4 1 11 250 150 42.1 -8.1
25.5 -10 0.9949 1.01 3.6 91 1 4 2 1 250 100 42.4 -7.5 27.8 -2.1 0.995 0.96 -3.5
92 1 4 2 2 250 100 42.4 -7.6 27.8 -1.9 0.9951 0.97 -3.5 93 1 4 2 3 250 110 42.5
-7.4 27.6 -2.5 0.9948 0.91 -3.5 94 1 4 2 4 250 250 42.1 -8.1 10.9 -61.6 0.9774
1.68 7.6 95 1 4 2 5 250 250 42.1 -8.2 10.7 -62.1 0.9774 1.69 7.7 96 1 4 2 6 250
150 42.5 -7.2 26.8 -5.5 0.9927 1.03 5.5 97 1 4 2 7 250 150 42.5 -7.3 26.6 -6.3
0.9927 1.04 5.5 98 1 4 2 8 250 40 43.2 -5.8 28.2 -0.5 0.9951 0.81 -3.5 99 1 4 2
9 250 90 42.3 -7.7 26.3 -7.4 0.9947 0.95 3.9 100 1 4 2 10 250 150 42.1 -8.1 25.4
-10.5 0.9945 1.04 3.6 101 1 4 2 11 250 150 42.1 -8.1 25.3 -10.7 0.9946 1.04 3.7
102 1 5 1 6 250 150 42.4 -7.4 20 -29.5 0.9948 0.93 4.4 103 1 5 1 7 250 150 42.4
-7.4 20.2 -28.6 0.9947 0.93 4.3 104 1 5 1 8 250 40 43.2 -5.8 28.3 -0.1 0.9949
0.81 -3.5 105 1 5 1 9 250 90 42.3 -7.7 26.4 -6.7 0.9946 0.95 3.9 106 1 5 1 10
250 150 42.1 -8.1 26.1 -7.8 0.995 1.01 3.8 107 1 5 1 11 250 150 42.2 -8 26.1
-8.1 0.9949 1 3.7 108 1 5 2 1 250 100 42.4 -7.5 28.4 0 0.9949 0.95 -3.6 109 1 5
2 2 250 100 42.4 -7.5 28.3 -0.1 0.995 0.96 -3.6 110 1 5 2 3 250 110 42.5 -7.3
28.3 -0.1 0.9947 0.91 -3.6 111 1 5 2 4 250 250 42.1 -8 11 -61.1 0.9774 1.66 7.6
112 1 5 2 5 250 250 42.1 -8.1 10.9 -61.6 0.9774 1.68 7.6 113 1 5 2 6 250 150
42.6 -7.1 27.6 -2.6 0.9926 1.02 5.5 114 1 5 2 7 250 150 42.5 -7.2 27.4 -3.3
0.9926 1.03 5.6 115 1 5 2 8 250 40 43.2 -5.8 29 2.2 0.9949 0.81 -3.6 116 1 5 2 9
250 90 42.3 -7.7 26.8 -5.5 0.9946 0.95 4 117 1 5 2 10 250 150 42.2 -8 25.9 -8.8
0.9945 1.03 3.7 118 1 5 2 11 250 150 42.1 -8 25.8 -8.9 0.9945 1.04 3.8 119 1 6 1
7 150 150 42.5 -7.2 36.2 27.7 0.9985 0.6 2 120 1 6 1 8 150 40 43.4 -5.3 32.5
14.7 0.9989 0.41 1.8 121 1 6 1 9 150 90 42.7 -6.8 27.5 -3 0.9989 0.54 2.2 122 1
6 1 10 150 150 42.5 -7.2 26.9 -5.3 0.9982 0.76 -2.2 123 1 6 1 11 150 150 42.6
-7.1 26.6 -6.3 0.9981 0.75 -2.3 124 1 6 2 1 150 100 42.8 -6.6 36.3 27.9 0.9992
0.54 1.1 125 1 6 2 2 150 100 42.8 -6.6 36.4 28.3 0.9992 0.55 1.1 126 1 6 2 3 150
110 42.9 -6.4 29.2 3.1 0.9986 0.53 1.9 127 1 6 2 4 150 250 42.5 -7.2 27.4 -3.3
0.9926 1.03 5.6 128 1 6 2 5 150 250 42.5 -7.3 26.6 -6.3 0.9927 1.04 5.5 129 1 6
2 6 150 150 43 -6.2 31.6 11.4 0.9973 0.66 3.6 130 1 6 2 7 150 150 42.9 -6.3 31.4
10.7 0.9974 0.67 3.6 131 1 6 2 8 150 40 43.6 -4.9 32.3 13.9 0.9988 0.39 1.8 132
1 6 2 9 150 90 42.7 -6.8 33.3 17.6 0.9988 0.53 2.3 133 1 6 2 10 150 150 42.6
-7.2 26.2 -7.6 0.9982 0.75 -2.2 134 1 6 2 11 150 150 42.5 -7.2 26.4 -6.8 0.9983
0.75 -2.1 135 1 7 1 8 150 40 43.5 -5.2 32.7 15.2 0.9987 0.4 1.8 136 1 7 1 9 150
90 42.7 -6.8 27.6 -2.6 0.9987 0.53 2.2 137 1 7 1 10 150 150 42.6 -7.1 26.9 -5.1
0.9982 0.75 -2.3 138 1 7 1 11 150 150 42.6 -7.1 26.6 -6.1 0.9981 0.75 -2.4 139 1
7 2 1 150 100 42.9 -6.5 36.3 28.1 0.9991 0.53 1.1



--------------------------------------------------------------------------------



 
[ex107magellanseabird066.jpg]
-64- Index Dropped gun numbers Gun volumes Peak %ch P/B %ch X-cor AvgdB MaxdB
140 1 7 2 2 150 100 42.8 -6.6 36.6 29 0.9992 0.54 1.1 141 1 7 2 3 150 110 42.9
-6.3 29.4 3.6 0.9985 0.53 1.9 142 1 7 2 4 150 250 42.6 -7.1 27.6 -2.6 0.9926
1.02 5.5 143 1 7 2 5 150 250 42.5 -7.2 26.8 -5.5 0.9927 1.03 5.5 144 1 7 2 6 150
150 43 -6.2 31.8 12.1 0.9972 0.65 3.6 145 1 7 2 7 150 150 43 -6.2 31.6 11.4
0.9973 0.66 3.6 146 1 7 2 8 150 40 43.6 -4.8 32.4 14.4 0.9987 0.38 1.8 147 1 7 2
9 150 90 42.7 -6.7 33.5 18.1 0.9987 0.52 2.3 148 1 7 2 10 150 150 42.6 -7.1 26.3
-7.3 0.9981 0.74 -2.3 149 1 7 2 11 150 150 42.6 -7.1 26.5 -6.6 0.9982 0.74 -2.2
150 1 8 1 9 40 90 43.1 -6 24.7 -12.8 0.9987 0.35 0.8 151 1 8 1 10 40 150 43.2
-5.8 24.8 -12.5 0.9986 0.55 -2.3 152 1 8 1 11 40 150 43.2 -5.7 24.6 -13.2 0.9985
0.55 -2.3 153 1 8 2 1 40 100 43.5 -5.1 29.9 5.3 0.9991 0.37 1.2 154 1 8 2 2 40
100 43.5 -5.2 30.1 6 0.9992 0.38 1.2 155 1 8 2 3 40 110 43.6 -5 25.5 -10.1
0.9987 0.29 0.6 156 1 8 2 4 40 250 43.2 -5.8 29 2.2 0.9949 0.81 -3.6 157 1 8 2 5
40 250 43.2 -5.8 28.2 -0.5 0.9951 0.81 -3.5 158 1 8 2 6 40 150 43.6 -4.8 32.4
14.4 0.9987 0.38 1.8 159 1 8 2 7 40 150 43.6 -4.9 32.3 13.9 0.9988 0.39 1.8 160
1 8 2 8 40 40 44.3 -3.4 27.3 -3.8 0.9988 0.14 0.4 161 1 8 2 9 40 90 43.4 -5.4
25.3 -10.8 0.9988 0.3 0.8 162 1 8 2 10 40 150 43.2 -5.7 24.3 -14.2 0.9985 0.54
-2.3 163 1 8 2 11 40 150 43.2 -5.8 24.5 -13.5 0.9986 0.55 -2.3 164 1 9 1 10 90
150 42.1 -8.1 23.8 -16.1 0.9989 0.71 -1.9 165 1 9 1 11 90 150 42.2 -8 23.7 -16.4
0.9987 0.71 -2 166 1 9 2 1 90 100 42.6 -7 30.3 6.9 0.9992 0.51 1.1 167 1 9 2 2
90 100 42.6 -7.1 30.5 7.6 0.9993 0.51 1.1 168 1 9 2 3 90 110 42.7 -6.9 26 -8.5
0.9988 0.45 0.8 169 1 9 2 4 90 250 42.3 -7.7 26.8 -5.5 0.9946 0.95 4 170 1 9 2 5
90 250 42.3 -7.7 26.3 -7.4 0.9947 0.95 3.9 171 1 9 2 6 90 150 42.7 -6.7 33.5
18.1 0.9987 0.52 2.3 172 1 9 2 7 90 150 42.7 -6.8 33.3 17.6 0.9988 0.53 2.3 173
1 9 2 8 90 40 43.4 -5.4 25.3 -10.8 0.9988 0.3 0.8 174 1 9 2 9 90 90 42.5 -7.3
24.7 -12.8 0.9988 0.48 1.2 175 1 9 2 10 90 150 42.3 -7.7 24.5 -13.5 0.9985 0.69
-2.2 176 1 9 2 11 90 150 42.3 -7.7 24.7 -12.9 0.9986 0.69 -2.1 177 1 10 1 11 150
150 41.5 -9.5 23.9 -15.6 0.9994 0.85 2 178 1 10 2 1 150 100 42.4 -7.4 29.8 5
0.9987 0.72 3 179 1 10 2 2 150 100 42.4 -7.5 28.2 -0.4 0.9987 0.73 3 180 1 10 2
3 150 110 42.5 -7.3 22.9 -19.2 0.9983 0.69 2.3 181 1 10 2 4 150 250 42.1 -8 25.8
-8.9 0.9945 1.04 3.8 182 1 10 2 5 150 250 42.1 -8.1 25.3 -10.7 0.9946 1.04 3.7
183 1 10 2 6 150 150 42.6 -7.1 26.5 -6.6 0.9982 0.74 -2.2 184 1 10 2 7 150 150
42.5 -7.2 26.4 -6.8 0.9983 0.75 -2.1 185 1 10 2 8 150 40 43.2 -5.8 24.5 -13.5
0.9986 0.55 -2.3 186 1 10 2 9 150 90 42.3 -7.7 24.7 -12.9 0.9986 0.69 -2.1 187 1
10 2 10 150 150 42.2 -8 23 -18.9 0.9948 0.99 -4.3 188 1 10 2 11 150 150 42.1
-8.1 23.1 -18.4 0.9949 0.99 -4.2 189 1 11 2 1 150 100 42.5 -7.4 28 -1.1 0.9986
0.71 3 190 1 11 2 2 150 100 42.4 -7.5 28.1 -0.8 0.9986 0.72 3 191 1 11 2 3 150
110 42.5 -7.2 22.7 -19.8 0.9982 0.68 2.4 192 1 11 2 4 150 250 42.2 -8 25.9 -8.8
0.9945 1.03 3.7 193 1 11 2 5 150 250 42.1 -8.1 25.4 -10.5 0.9945 1.04 3.6 194 1
11 2 6 150 150 42.6 -7.1 26.3 -7.3 0.9981 0.74 -2.3 195 1 11 2 7 150 150 42.6
-7.2 26.2 -7.6 0.9982 0.75 -2.2 196 1 11 2 8 150 40 43.2 -5.7 24.3 -14.2 0.9985
0.54 -2.3 197 1 11 2 9 150 90 42.3 -7.7 24.5 -13.5 0.9985 0.69 -2.2 198 1 11 2
10 150 150 42.2 -8 22.9 -19.2 0.9946 0.99 -4.3 199 1 11 2 11 150 150 42.2 -8 23
-18.9 0.9948 0.99 -4.3 200 2 1 2 2 100 100 42 -8.4 26.4 -6.9 0.9995 0.66 1.3



--------------------------------------------------------------------------------



 
[ex107magellanseabird067.jpg]
-65- Index Dropped gun numbers Gun volumes Peak %ch P/B %ch X-cor AvgdB MaxdB
201 2 1 2 3 100 110 42.6 -7 24.9 -12.1 0.9991 0.55 1.4 202 2 1 2 4 100 250 42.4
-7.4 30.6 7.8 0.9958 0.91 -3.2 203 2 1 2 5 100 250 42.4 -7.5 31 9.2 0.9959 0.92
-3.2 204 2 1 2 6 100 150 42.9 -6.5 34.4 21.4 0.9993 0.52 1 205 2 1 2 7 100 150
42.8 -6.6 34.2 20.8 0.9994 0.53 1 206 2 1 2 8 100 40 43.5 -5.1 29.8 5.2 0.9991
0.37 1.1 207 2 1 2 9 100 90 42.6 -7.1 30.3 6.7 0.9992 0.51 1.1 208 2 1 2 10 100
150 42.5 -7.4 28.3 -0.3 0.9986 0.71 3 209 2 1 2 11 100 150 42.4 -7.4 30 5.9
0.9987 0.72 3 210 2 2 2 3 100 110 42.6 -7.1 25.1 -11.6 0.9992 0.56 1.4 211 2 2 2
4 100 250 42.4 -7.5 30.5 7.7 0.9958 0.93 -3.2 212 2 2 2 5 100 250 42.4 -7.6 30.9
9.1 0.9959 0.93 -3.2 213 2 2 2 6 100 150 42.8 -6.5 34.5 21.8 0.9994 0.53 1 214 2
2 2 7 100 150 42.8 -6.6 34.4 21.2 0.9994 0.54 1 215 2 2 2 8 100 40 43.5 -5.2 30
5.9 0.9992 0.38 1.1 216 2 2 2 9 100 90 42.6 -7.1 30.5 7.5 0.9993 0.52 1.1 217 2
2 2 10 100 150 42.4 -7.5 28.3 -0.1 0.9986 0.73 3 218 2 2 2 11 100 150 42.4 -7.5
28.4 0.3 0.9987 0.73 3 219 2 3 2 4 110 250 42.3 -7.8 30.6 8 0.9954 0.92 -3.3 220
2 3 2 5 110 250 42.2 -7.8 31 9.5 0.9955 0.93 -3.2 221 2 3 2 6 110 150 42.9 -6.4
33.7 19 0.9986 0.53 2 222 2 3 2 7 110 150 42.9 -6.4 33.6 18.5 0.9987 0.54 2 223
2 3 2 8 110 40 43.6 -4.9 25.8 -9.1 0.9987 0.29 0.6 224 2 3 2 9 110 90 42.7 -6.9
26.2 -7.5 0.9988 0.45 0.9 225 2 3 2 10 110 150 42.5 -7.3 22.9 -19.1 0.9982 0.68
2.4 226 2 3 2 11 110 150 42.5 -7.3 23.1 -18.5 0.9984 0.69 2.3 227 2 4 2 5 250
250 41.8 -8.8 34.4 21.4 0.9974 0.81 3.1 228 2 4 2 6 250 150 42.4 -7.4 20.2 -28.6
0.9947 0.93 4.3 229 2 4 2 7 250 150 42.4 -7.4 20 -29.5 0.9948 0.93 4.4 230 2 4 2
8 250 40 43.2 -5.8 28.3 -0.1 0.9949 0.81 -3.5 231 2 4 2 9 250 90 42.3 -7.7 26.4
-6.7 0.9946 0.95 3.9 232 2 4 2 10 250 150 42.2 -8 26.1 -8.1 0.9949 1 3.7 233 2 4
2 11 250 150 42.1 -8.1 26.1 -7.8 0.995 1.01 3.8 234 2 5 2 6 250 150 42.4 -7.4
20.5 -27.5 0.995 0.92 4.3 235 2 5 2 7 250 150 42.4 -7.6 21.2 -25.2 0.995 0.94
4.2 236 2 5 2 8 250 40 43.2 -5.9 27.7 -2.4 0.9951 0.81 -3.5 237 2 5 2 9 250 90
42.3 -7.7 26 -8.1 0.9947 0.96 3.8 238 2 5 2 10 250 150 42.1 -8.1 25.5 -10 0.9949
1.01 3.6 239 2 5 2 11 250 150 42.1 -8.1 25.6 -9.7 0.9949 1.02 3.7 240 2 6 2 7
150 150 42.5 -7.2 36.2 27.7 0.9985 0.6 2 241 2 6 2 8 150 40 43.5 -5.2 32.7 15.2
0.9987 0.4 1.8 242 2 6 2 9 150 90 42.7 -6.8 27.6 -2.6 0.9987 0.53 2.2 243 2 6 2
10 150 150 42.6 -7.1 26.6 -6.1 0.9981 0.75 -2.4 244 2 6 2 11 150 150 42.6 -7.1
26.9 -5.1 0.9982 0.75 -2.3 245 2 7 2 8 150 40 43.4 -5.3 32.5 14.7 0.9989 0.41
1.8 246 2 7 2 9 150 90 42.7 -6.8 27.5 -3 0.9989 0.54 2.2 247 2 7 2 10 150 150
42.6 -7.1 26.6 -6.3 0.9981 0.75 -2.3 248 2 7 2 11 150 150 42.5 -7.2 26.9 -5.3
0.9982 0.76 -2.2 249 2 8 2 9 40 90 43.1 -6 24.7 -12.8 0.9987 0.35 0.8 250 2 8 2
10 40 150 43.2 -5.7 24.6 -13.2 0.9985 0.55 -2.3 251 2 8 2 11 40 150 43.2 -5.8
24.8 -12.5 0.9986 0.55 -2.3 252 2 9 2 10 90 150 42.2 -8 23.7 -16.4 0.9987 0.71
-2 253 2 9 2 11 90 150 42.1 -8.1 23.8 -16.1 0.9989 0.71 -1.9 254 2 10 2 11 150
150 41.5 -9.5 23.9 -15.6 0.9994 0.85 2



--------------------------------------------------------------------------------



 
[ex107magellanseabird068.jpg]
-66-



--------------------------------------------------------------------------------



 
[ex107magellanseabird069.jpg]
-67-



--------------------------------------------------------------------------------



 
[ex107magellanseabird070.jpg]
-68-



--------------------------------------------------------------------------------



 
[ex107magellanseabird071.jpg]
-69-



--------------------------------------------------------------------------------



 
[ex107magellanseabird072.jpg]
-70-



--------------------------------------------------------------------------------



 
[ex107magellanseabird073.jpg]
-71-



--------------------------------------------------------------------------------



 
[ex107magellanseabird074.jpg]
-72-



--------------------------------------------------------------------------------



 
[ex107magellanseabird075.jpg]
-73-



--------------------------------------------------------------------------------



 
[ex107magellanseabird076.jpg]
-74-



--------------------------------------------------------------------------------



 